 



EXHIBIT 10.1
AGREEMENT OF PURCHASE AND SALE
by and among
GAYLORD ENTERTAINMENT COMPANY,
a Delaware corporation
(“Purchaser”),
LCWW PARTNERS,
a Texas joint venture (“LCWW”)
and
LA CANTERA DEVELOPMENT COMPANY,
a Delaware corporation
(“La Cantera Development Co.”; LCWW and La Cantera Development Co. are
collectively
referred to as “Sellers” and each is sometimes individually referred to as a
“Seller”)
WESTIN LA CANTERA RESORT, SAN ANTONIO, TEXAS

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    1  
1.1 Definitions
    1  
ARTICLE II PURCHASE AND SALE; INITIAL DEPOSIT; ADDITIONAL DEPOSIT; PAYMENT OF
PURCHASE PRICE; STUDY PERIOD
    10  
2.1 Purchase and Sale
    10  
2.2 Payment of Purchase Price
    10  
2.3 Initial Deposit; Additional Deposit
    11  
2.4 Study Period
    12  
ARTICLE III SELLERS’ REPRESENTATIONS AND WARRANTIES
    18  
3.1 Organization and Power
    19  
3.2 Authorization and Execution
    19  
3.3 Non-contravention
    19  
3.4 No Special Taxes
    19  
3.5 Compliance with Existing Laws
    19  
3.6 Management Agreement/Operating Agreements
    19  
3.7 Insurance
    20  
3.8 Condemnation Proceedings; Roadways
    20  
3.9 Actions or Proceedings
    20  
3.10 Labor and Employment
    20  
3.11 Financial Information
    20  
3.12 Occupancy Agreements
    20  
3.13 Americans With Disabilities Act
    21  
3.14 No Commitments
    21  
3.15 Sellers are Not “Foreign Persons”
    21  
3.16 Litigation
    21  
3.17 Liquor License
    21  
3.18 Taxes
    21  
3.19 Title to Personal Property
    22  
3.20 Environmental Matters
    22  
3.21 Bankruptcy
    22  
3.22 Right to Purchase
    22  
3.23 Submission Matters
    22  
3.24 Permitted Exceptions
    22  
3.25 Patriot Act
    22  
3.26 Other Agreements
    23  
3.27 Labor and Employment
    23  
3.28 LIMITATION ON SELLERS’ REPRESENTATIONS AND WARRANTIES
    24  
ARTICLE IV PURCHASER’S REPRESENTATIONS AND WARRANTIES
    25  
4.1 Organization and Power
    25  
4.2 Authorization and Execution
    25  

i



--------------------------------------------------------------------------------



 



              Page  
4.3 Non-Contravention
    25  
4.4 Litigation
    25  
4.5 Patriot Act
    25  
ARTICLE V CONDITIONS PRECEDENT
    26  
5.1 As to Purchaser’s Obligations
    26  
5.2 As to Sellers’ Obligations
    27  
ARTICLE VI COVENANTS OF SELLERS AND PURCHASER
    27  
6.1 Operating Agreements/Occupancy Agreements/Leased Property
Agreements/Off-Site Facility Agreements
    27  
6.2 Warranties and Guaranties
    28  
6.3 Insurance
    28  
6.4 Operation of Property Prior to Closing
    28  
6.5 Exclusivity
    29  
6.6 Termination of Hotel Employees; WARN Act
    29  
6.7 Employee Claims
    29  
6.8 COBRA Requirements
    31  
6.9 Reasonable Inspection After Closing
    32  
6.10 Meeting Room
    32  
6.11 Proprietary Property
    32  
ARTICLE VII CLOSING
    33  
7.1 Closing
    33  
7.2 Sellers’ Deliveries
    33  
7.3 Purchaser’s Deliveries
    35  
7.4 Additional Deliveries
    35  
7.5 Closing Costs
    36  
7.6 Revenue and Expense Allocations
    37  
7.7 Safe Deposit Boxes
    40  
7.8 Inventory of Baggage
    40  
7.9 Acquisition and Payment for Inventory
    40  
7.10 Assumption
    41  
ARTICLE VIII GENERAL PROVISIONS
    41  
8.1 Fire or Other Casualty
    41  
8.2 Condemnation
    42  
8.3 Broker
    43  
8.4 Tax Clearance Certificates
    43  
8.5 Confidentiality
    43  
8.6 Liquor Licenses
    45  
8.7 Sellers’ Accounts Receivable
    45  
8.8 Cooperation on Tax Matters.
    46  
8.9 SEC Filings.
    46  
ARTICLE IX DEFAULT; TERMINATION RIGHTS
    46  
9.1 Default by Sellers/Failure of Conditions Precedent
    46  
9.2 Default by Purchaser/Failure of Conditions Precedent
    47  
9.3 Costs and Attorneys’ Fees
    48  

ii



--------------------------------------------------------------------------------



 



              Page  
9.4 Limitation of Liability
    48  
ARTICLE X MISCELLANEOUS PROVISIONS
    48  
10.1 Completeness; Termination of Access Agreement; Modification
    48  
10.2 Assignments
    48  
10.3 Successors and Assigns
    49  
10.4 Days
    49  
10.5 Governing Law
    49  
10.6 Counterparts
    49  
10.7 Severability
    49  
10.8 Costs
    49  
10.9 Notices
    49  
10.10 Escrow Agent
    50  
10.11 Incorporation by Reference
    51  
10.12 Survival
    51  
10.13 Further Assurances
    52  
10.15 Time of Essence
    52  
10.16 Signatory Exculpation
    52  
10.17 Rules of Construction
    52  
10.18 No Recording
    53  
10.19 Facsimile or Electronic Signatures
    53  
10.20 Effective Date
    53  
10.21 Tax Deferred Exchange
    53  
10.22 Survival
    53  
10.23 Architectural Issues
    54  

iii



--------------------------------------------------------------------------------



 



AGREEMENT OF PURCHASE AND SALE
     THIS AGREEMENT OF PURCHASE AND SALE (this “Agreement”) is made as of the
Effective Date, by and between GAYLORD ENTERTAINMENT COMPANY, a Delaware
corporation (“Purchaser”), LCWW PARTNERS, a Texas joint venture (“LCWW”), and LA
CANTERA DEVELOPMENT COMPANY, a Delaware corporation (“La Cantera Development
Co.”; LCWW and La Cantera Development Co. are collectively referred to as
“Sellers” and individually referred to as “Seller”).
R E C I T A T I O N S:
     A. Sellers are the owners of those certain parcels of real property
depicted on Exhibit A attached hereto situated, lying and being in San Antonio,
Bexar County, Texas, together with the improvements situated thereon operated by
Sellers known as the Westin La Cantera Resort and including (x) the two (2) golf
courses commonly known as the Resort Course at La Cantera and The Palmer Course
at La Cantera and located on such real property (with the hotel and the two
(2) golf courses being herein collectively referred to as the “Hotel”) and
(y) that certain approximately 57.5 acre tract depicted as Tract F-1 on
Exhibit A (“Tract F-1”) and that certain approximately 30.5 acre tract depicted
as Tract F-3A on Exhibit A (“Tract F-3A”; Tract F-1 and Tract F-3A are herein
sometimes individually referred to as an “Undeveloped Tract” and collectively
referred to as the “Undeveloped Tracts”).
     B. Purchaser is desirous of purchasing such real property and the Hotel
from Sellers and Sellers are desirous of selling such property to Purchaser, for
the purchase price and upon the terms and conditions hereinafter set forth.
     NOW, THEREFORE, in consideration of the mutual covenants, promises and
undertakings of the parties hereinafter set forth, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties, it is agreed:
ARTICLE I
DEFINITIONS
     1.1 Definitions. The following terms shall have the indicated meanings:
          “Acquisition Target” shall have the meaning ascribed such term in
Section 8.5 hereof.
          “Additional Deposit” shall mean the additional sum of $5,000,000.00
deposited with Escrow Agent by Purchaser at the end of the Study Period pursuant
to Section 2.3 hereof, plus all interest or other earnings that may accrue
thereon.
          “Advance Bookings” shall mean reservations and agreements made or
entered into by Sellers or Manager in the ordinary course of business prior to
Closing and assumed by Purchaser for hotel rooms or meeting rooms to be utilized
after Closing, or for catering services or other hotel or golf services to be
provided after Closing at or by the Hotel.

1



--------------------------------------------------------------------------------



 



          “Affiliate” of a Person shall mean (i) any other Person that is
directly or indirectly (through one or more intermediaries) controlled by, under
common control with, or controlling such Person, or (ii) any other Person in
which such Person has a direct or indirect equity interest constituting at least
a majority interest of the total equity of such other Person. For purposes of
this definition, “control” shall mean the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of any
Person or the power to veto major policy decisions of any Person, whether
through the ownership of voting securities, by contract or otherwise.
          “Annexation Agreement” shall have the meaning ascribed to such term in
Section 2.4(e) hereof.
          “Applicable Laws” shall mean any applicable building, zoning,
subdivision, environmental, health, safety or other governmental laws, statutes,
ordinances, resolutions, rules, codes, regulations, orders or determinations of
any Governmental Authority or of any insurance boards of underwriters (or other
body exercising similar functions), or any restrictive covenants or deed
restrictions affecting the Property or the ownership, operation, use,
maintenance or condition thereof, including, without limitation, all
Environmental Laws.
          “Approval Standard” shall have the meaning ascribed to such term in
Section 6.1 hereof.
          “Assignment and Assumption Agreement” shall mean an assignment and
assumption agreement in substantially the form attached hereto as Exhibit E
whereby Sellers assign and Purchaser assumes all of Sellers’ right, title and
interest in and to the Operating Agreements, the Leased Property Agreements and
the Off-Site Facility Agreements that have not been terminated prior to Closing
in accordance herewith, to which either Seller is a party.
          “Assignment of Occupancy Agreements” shall mean an assignment
agreement in substantially the form attached hereto as Exhibit F whereby Sellers
assign and Purchaser assumes all of its or their right, title and interest in
and to the Occupancy Agreements.
          “Authorizations” shall mean all licenses, permits, consents,
authorizations, approvals, registrations, and certificates issued or required by
any governmental or quasi-governmental agency, body, department, commission,
board, bureau, instrumentality or office, or otherwise appropriate with respect
to the construction, ownership, operation, leasing, maintenance, or use of the
Property or any part thereof.
          “Bill of Sale” shall mean a bill of sale in substantially the form
attached hereto as Exhibit D whereby Sellers convey their respective right,
title and interest in and to the Personal Property (other than Leased Property)
to Purchaser, together with any Warranties and Guaranties related thereto.
          “Closing” shall mean the consummation of the purchase and sale of the
Property pursuant to this Agreement and shall be deemed to occur on the Closing
Date.
          “Closing Date” shall mean the date on which the Closing shall occur,
which date shall be a date after January 1, 2008 and not later than January 31,
2008 (subject to extension as

2



--------------------------------------------------------------------------------



 



provided in this Agreement), selected by Seller with at least ten (10) days
prior written notice to Purchaser, such date to be thirty-five (35) days
following expiration of the Study Period if not otherwise specified by Sellers,
but in any event contemporaneously with the Management Termination Date, subject
to extension as provided in this Agreement.
          “Closing Documents” shall mean the documents defined as such in
Section 7.1 hereof.
          “Closing Obligations” shall have the meaning ascribed thereto in
Section 9.1.
          “COBRA” shall have the meaning ascribed thereto in Section 6.9(a).
          “Code” means the Internal Revenue Code of 1986, as amended.
          “Commercial Covenants” means that certain La Cantera Declaration of
Commercial Covenants, Conditions and Restrictions made by La Cantera Development
Co. recorded under Document No. 96-0040610 in the Official Public Records of
Bexar County, Texas as amended and supplemented from time to time.
          “Covenants, Conditions and Restrictions” shall mean those covenants,
conditions and/or restrictions (if any) binding, restricting or benefiting the
Property which are set forth in the Title Commitment, including, without
limitation, the Commercial Covenants.
          “Declaration” shall mean the Declaration of Restrictive Covenants from
Sellers in substantially the form attached hereto as Exhibit H placing
restrictive covenants upon the Real Property at Closing.
          “Declarant” shall have the meaning ascribed to such term in
Section 2.4(e) hereof.
          “Deed” shall mean a special warranty deed from each Seller in
substantially the form attached hereto as Exhibit C conveying title to the Real
Property from Sellers to Purchaser.
          “Deposit” shall have the meaning ascribed thereto in Section 2.3.
          “Development Impairment” means any event, condition or circumstance
which could reasonably be expected to result in the reduction of more than fifty
percent (50%) of the permitted and buildable density (in either number of units
or building square footage) for the development of timeshare or non-multifamily
residences on one or both of the Undeveloped Tracts from the density that would
apply in the absence of such event, condition or circumstance.
          “EDU Assignment” means that certain Partial Assignment of Water and
Sanitary Sewer Capacity attached hereto as Exhibit M.
          “Effective Date” (or other similar phrases such as “date of this
Agreement” or “date hereof”) shall mean November 19, 2007.
          “Environmental Condition” means (a) any event, condition or
circumstance in, at or under the Property or, in the case of any Hazardous
Material, that is threatening to migrate

3



--------------------------------------------------------------------------------



 



into, onto or under the Property, that is regulated by any Governmental
Authority under any Environmental Law; or (b) any geotechnical attributes of the
Property.
          “Environmental Laws” means all applicable federal, state, local or
municipal laws, rules, regulations, statutes, ordinances or orders of any
Governmental Authority, relating to (a) the control of any potential pollutant,
or protection of health or the air, water or land, (b) solid, gaseous or liquid
waste generation, handling, treatment, storage, disposal, discharge, release,
emission or transportation, (c) exposure to hazardous, toxic or other substances
alleged to be harmful, (d) the protection of any threatened, endangered or
at-risk plant or animal life, (e) the protection of any archeological sites, or
(f) the emission, control or abatement of noise. “Environmental Laws” shall
include, but not be limited to, the Clean Air Act, 42 U.S.C. § 7401 et seq., the
Clean Water Act, 33 U.S.C. § 1251 et seq., the Resource Conservation Recovery
Act (“RCRA”), 42 U.S.C. § 6901 et seq., the Toxic Substances Control Act, 15
U.S.C. § 2601 et seq., the Endangered Species Act, 16 U.S.C. § 1531 et seq., the
Safe Drinking Water Act, 42 U.S.C. § 300f et seq., and the Comprehensive
Environmental Response, Compensation and Liability Act (“CERCLA”), 42 U.S.C. §
9601 et seq., including the Superfund Amendments and Reauthorization Act, 42
U.S.C. § 11001, et seq. The term “Environmental Laws” shall also include all
applicable state, local and municipal laws, rules, regulations, statutes,
ordinances and orders dealing with the subject matter of the above listed
federal statutes or promulgated by any governmental or quasi-governmental agency
thereunder in order to carry out the purposes of any federal, state, local or
municipal law, as well as any and all federal, state, local, or municipal laws
relating in any way to endangered species and similar matters.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.
          “Escrow Agent” shall mean Fidelity National Title Insurance Company
National Title Services Division, 717 North Harwood Street, Suite 800, Dallas,
Texas 75201, G. Timothy Hardin, Vice President, Manager and Counsel, Telephone:
214/969-5300, Fax 214/969-5348.
          “Executive Employees” shall mean any General Manager, Controller,
Director of Human Resources, Hotel/Room Director, Food and Beverage Director,
Chief Engineer, Director of Marketing, or any other department head or member of
the executive staff of the Hotel.
          “FIRPTA Certificate” shall mean the affidavit of Sellers under
Section 1445 of the Internal Revenue Code, as amended, in substantially the form
attached hereto as Exhibit G.
          “Governmental Authority” shall mean any federal, state, county,
municipal or other government or any governmental or quasi-governmental agency,
department, commission, board, bureau, office or instrumentality, foreign or
domestic, or any of them.
          “Hazardous Materials” means any (a) petroleum or petroleum products,
(b) asbestos or asbestos containing materials, (c) hazardous substances as
defined by § 101(14) of CERCLA and (d) any other chemical, substance or waste
that is regulated by any Governmental Authority under any Environmental Law.
          “Hotel” shall have the definition ascribed to such term in the
Recitations.

4



--------------------------------------------------------------------------------



 



          “Hotel Employees” shall mean all employees of Manager or any Affiliate
thereof employed at the Property.
          “Improvements” shall mean the Hotel and all other buildings,
improvements, fixtures and other items of real estate located in, on or under
the Land.
          “Initial Deposit” shall mean the sum of $5,000,000.00 deposited with
Escrow Agent by Purchaser on or before the Effective Date pursuant to
Section 2.3 hereof, plus all interest or other earnings that may accrue thereon.
          “Insurance Policies” shall mean all policies of insurance maintained
by or on behalf of Sellers pertaining to the Property, its operation, or any
part thereof.
          “Intangible Personal Property” shall mean, to the extent assignable,
Sellers’ right, title and interest in and to all intangible personal property
owned or possessed by Sellers and used in connection with the ownership or
operation of the Property, including, without limitation, (1) Authorizations,
(2) utility and development rights and privileges, entitlements, general
intangibles, business records, plans and specifications pertaining to the Real
Property and the Personal Property, (3) any unpaid award for taking by
condemnation or any damage to the Land by reason of a change of grade or
location of or access to any street or highway, (4) the share of the Rooms
Ledger determined under Section 7.6 hereof, (5) Advance Bookings, (6) all
accounts receivable being purchased by Purchaser pursuant to Section 8.7, and
(7) all prepaid expenses, petty cash and the guest ledger, in each case, to the
extent Sellers are receiving a credit therefor pursuant to Section 7.6,
excluding (a) Sellers’ cash on hand, in bank accounts and invested with
financial or other institutions (other than with respect to petty cash as
provided in Section 7.6), (b) security deposits and accounts receivable, except
for the above described share of the Rooms Ledger and except as provided in
Sections 7.6 and 8.7, (c) any rights to the name “Westin,” “Westin La Cantera”,
“La Cantera” or any derivatives thereof, including all rights, trademarks,
trademark registrations, trademark applications, copyrights, copyright
registrations and copyright applications using or including such names; provided
that Purchaser shall have the right to use the name “La Cantera” pursuant to
that certain Trademark License Agreement attached hereto at Exhibit I (the
“Trademark License Agreement”). Notwithstanding the foregoing, Manager and
Sellers are retaining the right to use the customer lists of Sellers, Manager,
and their Affiliates in connection with other properties owned and/or managed by
Manager, Sellers and their Affiliates; provided, however, that each of Sellers
and their Affiliates shall, and shall use commercially reasonable efforts to
cause Manager and its Affiliates to, refrain from contacting any guests that are
subject to Advance Bookings as of Closing in an attempt to transfer such guests
to other properties owned and/or managed by Sellers, Manager and/or their
respective Affiliates.
          “Inventory” shall mean all inventories of food and beverage in opened
or unopened cases and all in use or reserve stock of linens, towels, brochures,
paper goods, guest and office supplies, soaps, cleaning supplies, china, glass,
flatware, fuel, souvenir, gift shop items and the like owned by Sellers with
respect to the Hotel.
          “Land” shall mean those certain parcels of real estate lying and being
in Bexar County, Texas, depicted on Exhibit A hereof, together with all rights,
titles, benefits, easements, privileges, remainders, tenements, hereditaments,
interests, reversions and appurtenances

5



--------------------------------------------------------------------------------



 



thereunto belonging or in any way appertaining, including, without limitation,
all right, title and interest of Sellers in and to water and water rights,
ditches and ditch rights, well and well rights, oil, gas and other minerals
rights, and all of the estate, right, title, interest, claim or demand
whatsoever of Sellers, in and to adjacent strips and gores, if any, between the
Land and abutting properties, and in and to adjacent streets, highways, roads,
alleys or rights-of-way, and the beds thereof, either at law or in equity, in
possession or expectancy, now or hereafter acquired. The Land will be more
particularly described by metes and bounds in the Survey to be delivered by
Sellers to Purchaser pursuant to paragraph 2.4(e) below, which description shall
control for purposes of this Agreement and shall be used in the preparation of
all Closing Documents.
          “Leased Property” shall mean all leased items of Tangible Personal
Property, including, items subject to any capital lease, operating lease,
financing lease, or any similar agreement.
          “Leased Property Agreements” shall mean the lease agreements
pertaining to the Leased Property.
          “Management Agreement” shall mean that certain Management Contract for
the Westin La Cantera Resort, San Antonio, dated October 28, 1996, between LCWW
and Manager for the management or operation of the Hotel, as amended by that
certain Amendment of Management Contract dated August 15, 2006.
          “Management Termination Date” shall mean the earlier of seventy
(70) days following the Effective Date or such earlier date as Manager and
Sellers may mutually agree to terminate the Management Agreement, but in no
event earlier than January 10, 2008. Sellers agree to give seventy (70) days
prior written notice of termination of the Management Agreement on the Effective
Date substantially in the form of Exhibit N attached hereto.
          “Manager” shall mean Westin Hotel Management, L.P., a Delaware limited
partnership.
          “Master Covenants” means that certain La Cantera Master Covenants and
Easements made by La Cantera Development Co. recorded under Document
No. 96-0037711 in the Official Public Records of Bexar County, Texas as amended
and supplemented from time to time.
          “Material Adverse Effect” means an occurrence or circumstance that
would either (i) have a material and adverse effect on the ownership of the
Property or the use, ownership or operations of the Hotel as conducted on the
Effective Date or (ii) result in a Development Impairment.
          “Material Structural Defect(s)” means a defect or defects in the
foundation, structural components, specifically including, the potential
moisture penetration issues with respect to the exterior walls of the Hotel, or
Major Systems of the Hotel Improvements that would cost in excess of
$5,000,000.00 in the aggregate to repair to a good and operational condition.

6



--------------------------------------------------------------------------------



 



          “Major Systems” means the heating, ventilation, plumbing, electrical,
mechanical and other major building systems of the Hotel Improvements.
          “Material Environmental Condition” means any Environmental
Condition(s) existing as of the Effective Date that (a) is or would be required
to be remediated pursuant to Applicable Law, or would increase the cost of
development (over that in the absence of such Environmental Condition) of either
or both of the Undeveloped Tracts for Timeshare Development (as defined in the
Declaration) or residential use, at an estimated cost in either case (including
all costs, expenses, damages, losses, investigative costs, fines, penalties and
potential liabilities) exceeding, in the aggregate, $500,000.00 as determined by
Purchaser’s Environmental Consultant, (b) is or would be required to be
remediated under Applicable Law (or would be required to be remediated under
Applicable Law to permit Timeshare or residential development on either or both
of the Undeveloped Tracts), and which remediation would not, in Purchaser’s
Environmental Consultant’s estimation, be completed within one year of the date
of Closing, or (c) constitutes or is reasonably likely to constitute a
Development Impairment.
          “Memorandum of Additional Covenants” shall mean that certain
memorandum to be executed by Declarant and recorded at Closing, which memorandum
shall put future declarants on notice of the existence of the Design Guidelines
and other matters set forth on Exhibit L and L-1 attached hereto, which
memorandum shall be agreed upon by the Parties during the Study Period.
          “Monetary Encumbrance Release” shall have the meaning ascribed to such
term in Section 2.4(e) hereof.
          “Monetary Title Encumbrances” shall mean any title encumbrances
affecting the Property which are comprised of delinquent taxes, or mortgages,
deeds of trust, security agreements, or other similar liens or charges including
liens in the nature of those arising from judgments or pending litigation or
construction, mechanics, materialmen’s or other liens or charges which are not
being contested by Sellers in good faith and liens which were created or
expressly assumed by Sellers) in a fixed sum (or capable of computation as a
fixed sum) securing indebtedness or obligations (but not including liens against
the Property evidencing the rights of third party lessors with respect to any
Leased Property).
          “Non-Breach Inaccuracy” shall mean a breach or inaccuracy of a
representation or warranty contained in Article III of this Agreement of which
Sellers give Purchaser written notice prior to Closing or a Purchaser Knowledge
Party otherwise obtains actual knowledge prior to Closing which does not
constitute a breach or inaccuracy of any such representation or warranty made as
of the Effective Date but would constitute a breach or inaccuracy of such
representation or warranty if made as of the Closing Date (such as, for example,
because Sellers did not have knowledge, as such term is defined in Article III,
of such matters as of the Effective Date).
          “Occupancy Agreements” shall mean all leases, licenses, concession or
occupancy agreements in effect with respect to the Real Property and/or Hotel
under which any tenants (other than Hotel guests) or concessionaires occupy
space upon the Real Property, including, without limitation, any antennae leases
or licenses.

7



--------------------------------------------------------------------------------



 



          “Off-Site Facility Agreements” shall mean any leases, contracts and
agreements, if any, pertaining to facilities not located on the Property but
which are required and presently used for the operation of the Hotel including,
without limitation, use agreements for local golf courses, and parking or garage
contracts or leases.
          “Operating Agreements” shall mean all service, supply, maintenance,
construction, capital improvement and other similar contracts in effect with
respect to the Property (other than the Occupancy Agreements, Leased Property
Agreements, Off-Site Facility Agreements) related to construction, operation, or
maintenance of the Property, and shall expressly exclude the Management
Agreement.
          “Owner’s Title Policy” shall mean an owner’s policy of title insurance
(in the form of Texas T-1 Owner’s Policy) issued to Purchaser by the Title
Company, pursuant to which the Title Company insures Purchaser’s ownership of
fee simple title to the Real Property, subject only to Permitted Title
Exceptions. The Owner’s Title Policy shall insure Purchaser in the amount of the
Purchase Price and shall be in the form customarily used for like transactions
in the state where the Land is located.
          “Person” shall mean an individual, a partnership, a limited liability
company, a corporation, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization, or a Governmental Authority.
          “Permitted Title Exceptions” shall mean those exceptions to title to
the Real Property set forth in the Title Commitment or matters reflected on the
Survey that are satisfactory or deemed satisfactory to Purchaser or waived or
deemed waived by Purchaser pursuant to Section 2.4(e) hereof.
          “Personal Property” shall mean collectively the Tangible Personal
Property and the Intangible Personal Property.
          “Property” shall mean collectively the Real Property and Personal
Property.
          “Purchase Price” shall mean Two Hundred Fifty-Two Million Five Hundred
Thousand and No/100 Dollars ($252,500,000.00), subject to adjustment pursuant to
Section 2.2(a) upon receipt of the Survey, which shall be payable in the manner
described in Section 2.2 hereof.
          “Purchaser Knowledge Party” shall mean the then actual current
conscious knowledge, without any duty of investigation or inquiry, of Carter R.
Todd, Key Foster and Bennett Westbrook.
          “Purchaser Parties” shall have the meaning ascribed to such term in
Section 2.4(a) hereof.
          “Purchaser’s Environmental Consultant” shall mean an environmental
consultant selected by Purchaser and reasonably acceptable to Sellers.

8



--------------------------------------------------------------------------------



 



          “Purchaser’s Objections” shall mean the objections defined as such in
Section 2.4(e) hereof.
          “Purchaser’s Structural Consultant” shall mean a structural
engineering consultant selected by Purchaser and reasonably acceptable to
Sellers.
          “Real Property” shall mean the Land and the Improvements situated
thereon.
          “Remediation Costs” shall mean all reasonably anticipated fees and
expenses to be incurred in connection with the investigation and remediation of
an Environmental Condition, including, without limitation, all remediation
costs, permitting fees, reasonable attorneys’ fees, consultants’ fees and
experts’ fees.
          “Representatives” shall have the meaning ascribed to such term in
Section 8.5 hereof.
          “Rooms Ledger” shall mean the final night’s room revenue for the Hotel
(revenue from rooms occupied as of 12:01 a.m. on the Closing Date, exclusive of
food, beverage, telephone and similar charges charged or incurred as of such
time which shall be retained by Sellers if incurred prior to 12:01 a.m. on the
Closing Date and for the benefit of Purchaser if incurred after 12:01 a.m. on
the Closing Date), including any sales taxes, room taxes or other taxes
thereon..
          “Sellers’ Response” shall have the meaning ascribed thereto in
Section 2.4(e).
          “Sellers’ Response Period” shall have the meaning ascribed thereto in
Section 2.4(e).
          “Study Period” shall mean the period commencing on the Effective Date,
and continuing through 5:00 p.m. C.S.T. on the date that is thirty-five
(35) days following the Effective Date, as such period may be extended for up to
two (2) weeks as provided in Section 2.4(a). Except as expressly noted herein to
the contrary, time periods herein referred to shall mean the time periods as in
effect, from time to time, at San Antonio, Texas.
          “Submission Matters” shall have the definition ascribed to such term
in Section 2.4(b) hereof.
          “Survey” shall mean an ALTA/ACSM survey of the Property including
Table A Items 2, 3, 4, 6, 7(a), 7(b)(i), 8, 9, 10, 11(a), 13, 14, 16 and 17,
prepared by Pape-Dawson Consulting Engineers certified to the Title Company,
Sellers and Purchaser consistent with the depiction of the Land attached hereto
as Exhibit A which shall certify the Total Gross Acreage.
          “Tangible Personal Property” shall mean the items of tangible personal
property consisting of all furniture, fixtures, equipment, machinery, Inventory
and other tangible personal property of every kind and nature (which does not
include cash-on-hand and petty cash funds except as provided in Section 7.6)
located at the Hotel and owned or leased by Sellers, including, without
limitation, Sellers’ interest as lessee with respect to any such leased Tangible
Personal

9



--------------------------------------------------------------------------------



 



Property, but specifically excluding any such items that contain Westin Names
and Marks or that are otherwise to be excluded as provided in Section 6.11.
          “Title Commitment” shall mean the title commitment and exception
documents defined as such in Section 2.4(e) hereof.
          “Title Company” shall mean Fidelity National Title Insurance
Corporation.
          “Total Gross Acreage” shall mean the total acreage of the Undeveloped
Tracts as certified on the Survey.
          “Transition Agreement” shall mean that certain agreement to be entered
into at Closing by Manager and Purchaser substantially on the form attached
hereto as Exhibit O.
          “Undeveloped Tract(s)” shall have the meaning ascribed to such term in
the Recitations.
          “WARN Act” shall have the meaning ascribed thereto in Section 6.6.
          “Warranties and Guaranties” shall mean any subsisting and assignable
warranties and guaranties relating to the Improvements or the Tangible Personal
Property or any part thereof.
ARTICLE II
PURCHASE AND SALE; INITIAL DEPOSIT; ADDITIONAL DEPOSIT;
PAYMENT OF PURCHASE PRICE; STUDY PERIOD
     2.1 Purchase and Sale. Subject to Section 7.6, Section 7.9 and Section 8.7,
Sellers agree to sell and Purchaser agrees to purchase for the Purchase Price
the Property together with Sellers’ right, title and interest in and to all
Warranties and Guaranties, Leased Property Agreements, Occupancy Agreements,
Off-Site Facility Agreements and Operating Agreements, in accordance with and
subject to the other terms and conditions set forth herein.
     2.2 Payment of Purchase Price. The Purchase Price shall be paid to Sellers
in the following manner:
          (a) Purchaser shall receive a credit against the Purchase Price in an
amount equal to the amount of the Deposit for the Property, with the Deposit
being paid to Sellers at Closing. The Purchase Price shall be increased or
decreased, as applicable, by replacing the portion of the Purchase Price payable
for the Undeveloped Tracts as shown on Schedule 2.4(a) with an amount equal to
the product of the Total Gross Acreage of the Undeveloped Tracts as certified by
the Survey by $152,460.00.
          (b) Purchaser shall pay the balance of the Purchase Price, as adjusted
in the manner specified in Article VII and as set forth below, to Sellers (or
other party designated by Sellers) at Closing by making a wire transfer of
immediately available federal funds to the account of Sellers (or other party
designated by Sellers). Such wire transfer shall be sent by

10



--------------------------------------------------------------------------------



 



Purchaser to the Escrow Agent for the account of Sellers no later than 3:00 PM,
San Antonio, Texas time on the Closing Date.
          (c) Sellers and Purchaser shall cooperate with each other in good
faith to arrive at a mutually acceptable allocation of the Purchase Price among
the Real Property and the Personal Property (the “Allocation”). Sellers and
Purchaser agree to (i) be bound by the Allocation, (ii) act in accordance with
the Allocation in the preparation of financial statements and filing of all tax
returns and in the course of any tax audit, tax review or tax litigation
relating thereto, and (iii) refrain from, and cause their Affiliates to refrain
from, taking a position inconsistent with the Allocation for all tax purposes.
If, as of the Closing Sellers and Purchaser have not been able to agree on the
Allocation, then Sellers and Purchaser shall have the right to allocate the
Purchase Price in a manner as reasonably determined by each of them
independently.
     2.3 Initial Deposit; Additional Deposit. No later than the Effective Date,
Purchaser shall deliver to Escrow Agent (i) a wire transfer or check in the sum
of One Thousand and No/100 Dollars ($1,000.00) payable to the order of Sellers
representing the independent consideration for Sellers’ execution of this
Agreement and agreement to provide Purchaser with the Study Period (which check
or the proceeds of which wire transfer shall thereafter be delivered by Escrow
Agent to Sellers and shall not be a part of the Deposit or be applicable to the
Purchase Price) and (ii) a wire transfer or cashier’s or certified check in the
amount of the Initial Deposit. The Initial Deposit, the Additional Deposit, when
and if made, and all interest earned thereon are hereinafter collectively
referred to as the “Deposit”. The Initial Deposit shall be non-refundable to
Purchaser except as otherwise expressly provided in this Agreement. If Purchaser
fails to timely deposit the Initial Deposit with Escrow Agent, Sellers shall be
entitled, as Sellers’ sole and exclusive remedy, to terminate this Agreement by
written notice to Purchaser at any time before the Initial Deposit is delivered
to Escrow Agent, in which event neither party shall thereafter have any
obligations hereunder, including any obligation to deliver the Initial Deposit,
except those which expressly survive a termination of this Agreement. If
Purchaser deposits the Initial Deposit with Escrow Agent before Purchaser’s
receipt of Sellers’ termination notice, Purchaser shall be deemed to have timely
deposited the Initial Deposit and Sellers shall not thereafter be entitled to
terminate this Agreement as a result of any delay in depositing the Initial
Deposit. In the event that Purchaser does not terminate this Agreement prior to
the expiration of the Study Period, then prior to the expiration of the Study
Period, time being of the essence, Purchaser shall deliver to Escrow Agent a
wire transfer or cashier’s or certified check in the sum of Five Million and
No/100 Dollars ($5,000,000.00) (the “Additional Deposit”). The Deposit shall be
invested by Escrow Agent in a commercial bank or banks acceptable to Sellers and
Purchaser at money market rates or in such other investments as shall be
approved in writing by Sellers and Purchaser. The Deposit shall be held and
disbursed by Escrow Agent in strict accordance with the terms and provisions of
this Agreement. All accrued interest or other earnings on the Deposit shall
become part of the Deposit. If Purchaser fails to timely deposit the Additional
Deposit with Escrow Agent prior to the expiration of the Study Period, such
failure shall be automatically deemed to be Purchaser’s election to terminate
this Agreement pursuant to Section 2.4, in which event the Initial Deposit shall
be paid to Sellers (except in the event such termination is due to a Material
Environmental Condition or Material Structural Defects in which event the
Initial Deposit will be refunded to Purchaser) and Purchaser and Sellers shall
be released from all further liability or obligation hereunder except those
which expressly survive a termination of this Agreement. The Deposit shall be
either (a) applied at the Closing against the

11



--------------------------------------------------------------------------------



 



Purchase Price, (b) returned to Purchaser pursuant hereto, or (c) paid to
Sellers pursuant hereto. For purposes of reporting earned interest with respect
to the Additional Deposit, Purchaser’s Federal Tax Identification Number is
73-0664379, and Sellers’ Federal Tax Identification Number are 74-2424552 (La
Cantera Development Co.) and 75-2706703 (LCWW).
     2.4 Study Period.
          (a) Purchaser and its respective agents, contractors, auditors,
engineers, attorneys, employees, consultants, other representatives and
potential lessees, partners, and lenders (collectively, “Purchaser Parties”)
shall have the right, until 5:00 p.m., San Antonio, Texas time on the last day
of the Study Period, and thereafter if Purchaser does not notify Sellers in
writing prior to the expiration of the Study Period that Purchaser has elected
to terminate this Agreement and Purchaser timely deposits the Additional
Deposit, to enter upon the Real Property upon reasonable prior notice to Sellers
(which notice, for the purposes of this Section 2.4(a) only, may be given by
electronic mail to the following address: susan.swank@usaa.com and
robert.kramer@usaa.com), and to perform, at Purchaser’s expense, such economic,
surveying, engineering, topographic, environmental, marketing and other tests,
studies and investigations as Purchaser may deem appropriate. Notwithstanding
anything herein to the contrary, if Purchaser’s Environmental Consultants
reasonably recommends obtaining an additional study or investigation of any
Environmental Condition, the Study Period shall be extended for up to two
(2) weeks to afford Purchaser additional time to complete such investigations.
If such tests, studies and investigations warrant, in Purchaser’s sole, absolute
and unreviewable discretion, the purchase of the Property for the purposes
contemplated by Purchaser, then Purchaser shall proceed with this transaction in
accordance with and subject to the terms of this Agreement; provided, however,
if, prior to the expiration of the Study Period, Purchaser shall have determined
that the Property is unacceptable to Purchaser and Purchaser shall have provided
written notice to Sellers and Escrow Agent that it has determined in its sole,
absolute and unreviewable discretion, to terminate this Agreement (for any or no
reason), this Agreement automatically shall terminate, the Initial Deposit shall
be paid to Sellers (except if such termination is as a result of a Material
Environmental Condition or Material Structural Defect(s)) and Purchaser and
Sellers shall be released from all further liability or obligation hereunder
except those which expressly survive a termination of this Agreement. If during
the Study Period Purchaser determines that there exists on the Property a
Material Environmental Condition, Purchaser shall provide Sellers with
reasonable evidence of such condition, whereupon Purchaser may (x) if such
condition affects one, but not both of the Undeveloped Tracts, terminate this
Agreement with respect to the affected tract in which event such tract shall be
excluded from this Agreement for all purposes, the Purchase Price shall be
reduced by the amount set forth opposite such affected tract on Schedule 2.4(a)
attached hereto and this Agreement shall otherwise continue unmodified or (y) if
such condition affects both Undeveloped Tracts or the Hotel, then Purchaser may
terminate this Agreement, in either case by delivering written notice to Sellers
prior to expiration of the Study Period. If during the Study Period Purchaser
determines that Material Structural Defect(s) exist, Purchaser shall provide
Sellers with reasonable written evidence of the costs to remedy such defect(s)
as estimated by Purchaser’s Structural Consultants (the “Repair Estimate”), then
Purchaser may terminate this Agreement by delivering written notice to Sellers
prior to expiration of the Study Period. Sellers shall have the right to dispute
the Repair Estimate (a “Repairs Costs Dispute”), then Sellers shall have the
right to notify Purchaser in writing of the same (a “Repairs Costs Dispute
Notice”)

12



--------------------------------------------------------------------------------



 



within ten (10) business days after Sellers’ receipt of the Repair Estimate, in
which event the termination of this Agreement shall be deferred and Sellers and
Purchaser shall thereafter proceed to diligently and in good faith attempt to
resolve such dispute and, if the parties are unable to resolve the same within
seven (7) business days after Purchaser’s receipt of the applicable Repairs
Costs Dispute Notice, such dispute shall be submitted for resolution by binding
arbitration in accordance with the terms, conditions and provisions of
Exhibit L-1 attached to this Agreement; provided, however, instead of using
architects as the arbitrator, three (3) neutral general contractors shall be
appointed in the same manner as set forth on Exhibit L-1. If the agreed amount
of the Repairs Estimate is less than $5,000,000.00 such termination notice shall
be deemed null and void. Notwithstanding the foregoing, such partial or full
termination resulting from any Material Environmental Condition or Material
Structural Defect(s) shall be ineffective if within five (5) days following the
giving of such notice of termination Purchaser and Sellers agree on the terms of
a Purchase Price reduction acceptable to Purchaser and Sellers in connection
with such Material Environmental Condition and/or Material Structural Defect(s).
If Purchaser terminates this Agreement during the Study Period as the result of
the discovery of a Material Environmental Condition or Material Structural
Defect(s) the entire Deposit shall be returned to Purchaser and the parties
shall have no further obligations hereunder except those that survive
termination hereof. If Purchaser does not provide such written notice of
termination prior to the expiration of the Study Period and Purchaser timely
deposits the Additional Deposit in accordance with Section 2.3, Purchaser shall
be deemed to have determined that the Property is acceptable to Purchaser and
the Initial Deposit and the Additional Deposit shall become non-refundable
except as otherwise expressly provided in this Agreement. The depositing of the
Additional Deposit and the expiration of the Study Period (and Purchaser’s right
to terminate same) shall be tolled until such time as the Parties have agreed
upon, or arbitration has resolved, the amount of the Material Structural
Defect(s). Purchaser Parties shall have no discussions, correspondence, or other
contact with any Hotel Employees, including, without limitation, any Executive
Employees unless approved by and coordinated in advance with Sellers. Sellers
agree to use all commercially reasonable efforts to cause Manager to permit
Purchaser to have reasonable opportunities to discuss the Hotel and its business
and employment with the General Manager, Controller, Director of Sales and Chief
Engineer of the Hotel.
          (b) Sellers have either made available for review and inspection in
its offices or have delivered to Purchaser copies of the documents described on
Schedule 2.4(b) attached hereto to the extent in Sellers’ possession or control
(collectively, the “Submission Matters”).
     Sellers shall also promptly deliver to Purchaser such other materials with
respect to the Property as Purchaser may reasonably request in writing between
the Effective Date and Closing that would be customarily given to a purchaser of
a similar type of hotel property, to the extent the same are in Sellers’
possession or control, are not subject to the attorney-client privilege and can
be delivered without breaching any obligations to a third party; provided,
however, that Sellers, to the extent permitted, shall identify generally any
such materials that Purchaser requested that Sellers cannot provide as a result
of the attorney-client privilege or any obligations to a third party.
Notwithstanding anything herein to the contrary, Sellers shall have no
obligation to deliver any materials to Purchaser to the extent their delivery is
prohibited pursuant to the terms of the Management Agreement.

13



--------------------------------------------------------------------------------



 



     If Sellers fail to make available any of the Submission Matters as provided
above or fail to provide any of the items specified in Section 2.4(e) below as
provided therein, Purchaser shall give Sellers notice thereof so that Sellers
shall have an opportunity to cure such failure by providing such items. Sellers
shall use good faith efforts to deliver all Submission Matters in its possession
or control to Purchaser.
          (c) If for any reason whatsoever Purchaser does not purchase the
Property, Purchaser shall promptly deliver to Sellers, (i) all copies of all the
Submission Matters and any other materials delivered to Purchaser or Purchaser
Parties and (ii) all third-party reports prepared by or for Purchaser or
Purchaser Parties with respect to the Property; provided, however, that
Purchaser shall not be obligated to deliver to Sellers any materials of a
proprietary nature (such as, for the purposes of example only, any financial
forecasts or market repositioning plans) prepared for Purchaser or Purchaser
Parties in connection with the Property or any materials subject to
attorney-client privilege, and Sellers acknowledge that any such materials
delivered to Sellers pursuant to the provisions of clause (ii) shall be without
warranty or representation whatsoever other than that such materials have been
fully paid for and may be delivered to Sellers. The provisions of this
Section 2.4(c) shall survive termination of this Agreement.
          (d) Purchaser shall indemnify, hold harmless and defend Manager and
Sellers from and against any loss, damage, liability or claim for personal
injury or property damage and any other loss, damage, liability, claim or lien
to the extent arising from the acts at or upon the Real Property by Purchaser or
any of Purchaser’s Affiliates engaged in Purchaser’s inspection activities or
any agents, contractors or employees of any of them, but excluding (i) any such
loss, damage or claim if and to the extent caused by the negligence or reckless
or willful misconduct of Sellers and/or Manager or any of their respective
agents, contractors, auditors, engineers, attorneys, employees, consultants and
other representatives that are not Purchaser or Purchaser Affiliates engaged in
Purchaser’s inspection activities, and (ii) any liability or obligation in
connection with the discovery of a pre-existing condition affecting the Property
not occasioned by or through a Purchaser or Purchaser Affiliates engaged in
Purchaser’s inspection activities. Purchaser understands and agrees that any
on-site inspections of the Property shall occur at reasonable times agreed upon
by Sellers and Purchaser after reasonable prior written notice to Sellers and
shall be conducted so as not to interfere unreasonably with the operation of the
Property and the use of the Property by the tenants and the guests of the Hotel.
Manager and/or Sellers shall have the right to have a representative present
during any such inspections. If Purchaser desires to do any invasive testing at
the Property, Purchaser shall do so only after notifying Sellers and obtaining
Sellers’ prior written consent thereto (which consent will not be unreasonably
withheld, conditioned or delayed). Purchaser shall not permit any liens to
attach to the Property by reason of such inspections. Purchaser shall
(i) restore the Property, at its own expense, to substantially the same
condition which existed prior to any inspection or other activities of Purchaser
thereon; and (ii) be responsible for and pay any and all liens by contractors,
subcontractors, materialmen, or laborers performing the inspections or any other
work for Purchaser or Purchaser Affiliates engaged in Purchaser’s inspection
activities on or related to the Property. All contractors and others performing
any tests and studies on the Property shall first present to Sellers reasonably
satisfactory evidence that such party is adequately insured in order to
reasonably protect Sellers and Manager from any loss, liability, or damage
arising out of the performance of such tests or studies. Purchaser shall not
solicit for

14



--------------------------------------------------------------------------------



 



employment any Hotel Employees except for employment at the Hotel in accordance
with Section 6.5 if the transaction is consummated. The provisions of this
Section 2.4(d) shall survive any termination of this Agreement and a closing of
the transaction contemplated hereby.
          (e) Sellers shall deliver to Purchaser by December 5, 2007 or as soon
thereafter as practicable the Survey. Sellers shall within five (5) days
following the Effective Date deliver to Purchaser, a title insurance commitment
dated no earlier than thirty (30) days prior to the Effective Date and issued by
the Title Company covering the Real Property, binding the Title Company to issue
the Owner’s Title Policy together with legible copies (to the extent such
legible copies are available) of all documents identified in such title
insurance commitment as exceptions to title (collectively, the “Title
Commitment”), with respect to the state of title to the Property. Not later than
ten (10) days following receipt of both the Title Commitment and Survey,
Purchaser shall notify Sellers of any matters shown on such Survey or identified
in the Title Commitment that Purchaser is unwilling to accept (including any
defect or failure of the Survey or Title Commitment to comply with the
requirements of this Section 2.4(e)) (collectively, “Purchaser’s Objections”).
If any of Purchaser’s Objections consist of Monetary Title Encumbrances (but not
including liens against the Property in the nature of those arising from
judgments or pending litigation or construction, mechanics or other liens or
charges which are being contested by Sellers in good faith, or liens which were
not created or expressly assumed by Sellers [“Non-Mandatory Monetary Title
Encumbrances”] or rights of third party lessors with respect to any Leased
Property, all of which Sellers shall not have any obligation to satisfy or
remove, but which may be, at Purchaser’s election, included as part of
Purchaser’s Objections), then, to that extent, notwithstanding anything herein
to the contrary, Sellers shall be obligated to either (i) pay and discharge,
(ii) bond against in a manner legally sufficient to cause to be released, or
(iii) indemnify or escrow money with or otherwise cause the Title Company to
insure over in a manner reasonably acceptable to Purchaser (and with respect to
a mortgagee/lender policy, omit), such Monetary Title Encumbrances (individually
and collectively, a “Monetary Encumbrance Release”). For such purposes, Sellers
may use all or a portion of the Purchase Price to effectuate a Monetary
Encumbrance Release with respect to any such Monetary Title Encumbrances at the
Closing. Other than (i) as specifically required in this Agreement,
(ii) Monetary Title Encumbrances, which are required to be covered by a Monetary
Encumbrance Release at Closing as provided above, and (iii) using commercially
reasonable efforts to cure Non-Mandatory Monetary Title Encumbrances (provided
that Sellers shall be obligated to expend up to $250,000.00 in the aggregate to
cure such Non-Mandatory Monetary Title Encumbrances), Sellers shall not be
obligated to incur any expenses or incur any liability to cure any Purchaser’s
Objections. Sellers may notify Purchaser within five (5) days after receipt of
notice of Purchaser’s Objections (“Sellers’ Response Period”) whether Sellers,
in their sole discretion, agree to attempt to cure any of such Purchaser’s
Objections (other than Sellers’ obligations with respect to the Monetary Title
Encumbrances and certain Non-Mandatory Monetary Title Encumbrances as set forth
above) (“Sellers’ Response”). If Sellers agree in Sellers’ Response to attempt
to cure any of such Purchaser’s Objections (that they are otherwise not
obligated to cure as provided herein), Sellers shall use good faith efforts to
cure (without any obligation to expend any money or incur any liability) such
Purchaser’s Objections that Sellers have agreed to attempt to cure on or before
the Closing Date to the reasonable satisfaction of Purchaser. If Sellers are
unable or unwilling to cure such Purchaser’s Objections (that they are otherwise
not obligated to cure as provided herein) by the Closing Date, Purchaser shall,
prior to Closing, elect (1) to waive such Purchaser’s Objections without any
abatement in the Purchase

15



--------------------------------------------------------------------------------



 



Price, (2) to terminate this Agreement in which case the Additional Deposit, if
paid, shall be promptly returned to Purchaser, the Initial Deposit shall be paid
to Sellers (except if such unsatisfied Purchaser Objection is a Non-Mandatory
Monetary Title Encumbrance or would have a Material Adverse Effect, in which
event Purchaser may (x) if such condition affects one, but not both of the
Undeveloped Tracts, terminate this Agreement with respect to the affected tract
in which event such tract shall be excluded from this Agreement for all
purposes, the Purchase Price shall be reduced by the amount set forth opposite
such affected tract on Schedule 2.4(a) attached hereto and this Agreement shall
otherwise continue unmodified or (y) if such condition affects both Undeveloped
Tracts or the Hotel, then Purchaser may terminate this Agreement whereupon the
Additional Deposit, if paid, and one-half of the Initial Deposit shall be
returned to Purchaser, one-half of the Initial Deposit shall be paid to Sellers
and the parties hereto shall be released from all further obligations hereunder,
except those which expressly survive a termination of this Agreement) and the
parties hereto shall be released from all further obligations hereunder, except
those which expressly survive a termination of this Agreement. If Sellers do not
provide Sellers’ Response to Purchaser within Sellers’ Response Period, Sellers
shall be deemed to have elected not to attempt to cure Purchaser’s Objections.
If Sellers elect in Sellers’ Response not to attempt to cure all or any number
of Purchaser’s Objections or if Sellers are deemed to have elected not to
attempt to cure Purchaser’s Objections pursuant to the preceding sentence,
within five (5) days after the expiration of Sellers’ Response Period, Purchaser
shall elect (1) to waive any Purchaser’s Objections which Sellers have elected
or is deemed to have elected not to attempt to cure without any abatement in the
Purchase Price, or (2) to terminate this Agreement in which case the Additional
Deposit, if paid, shall be promptly returned to Purchaser, Sellers shall be paid
the Initial Deposit (except if such unsatisfied Purchaser Objection is a
Non-Mandatory Monetary Title Encumbrance or would have a Material Adverse
Effect, in which event Purchaser may (x) if such condition affects one, but not
both of the Undeveloped Tracts, terminate this Agreement with respect to the
affected tract in which event such tract shall be excluded from this Agreement
for all purposes, the Purchase Price shall be reduced by the amount set forth
opposite such affected tract on Schedule 2.4(a) attached hereto and this
Agreement shall otherwise continue unmodified or (y) if such condition affects
both Undeveloped Tracts or the Hotel, then Purchaser may terminate this
Agreement whereupon the Additional Deposit, if paid, and one-half of the Initial
Deposit shall be returned to Purchaser, one-half of the Initial Deposit shall be
paid to Sellers and the parties hereto shall be released from all further
obligations hereunder, except those which expressly survive a termination of
this Agreement) and the parties hereto shall be released from all further
obligations hereunder, except those which expressly survive a termination of
this Agreement. In the event Purchaser does not provide to Sellers notice of
Purchaser’s election under the preceding sentence within such five (5) day
period, Purchaser shall be deemed to have elected clause (2) of the preceding
sentence. Except as otherwise provided herein, Sellers shall not, after the date
of this Agreement and prior to Closing, voluntarily subject the Real Property to
any liens, encumbrances, covenants, conditions, restrictions, easements or other
title matters or seek any zoning changes without Purchaser’s prior written
consent, which consent shall be subject to the Approval Standard (as hereafter
defined). All title matters revealed by the Title Commitment and Survey which
are not objected to by Purchaser as provided above (other than Monetary Title
Encumbrances, which will be covered by a Monetary Encumbrance Release at
Closing), or which are waived or deemed waived by Purchaser as provided above,
shall be deemed Permitted Title Exceptions. Sellers shall cause the Property
(with the exception of the Palmer Course [as

16



--------------------------------------------------------------------------------



 



depicted on Exhibit A]), as well as Tracts F3B, D4, F4 and the tract northwest
of D4 (all as depicted on the pictorial on Exhibit A attached hereto), at or
prior to Closing, to be made subject to the Commercial Covenants and the Master
Covenants and any La Cantera Design Guidelines promulgated thereunder (and the
same shall constitute Permitted Title Exceptions) pursuant to an annexation or
similar agreement (or amendment to the existing documents) to be recorded at
Closing (an “Annexation Agreement”). The parties shall negotiate, in good faith,
prior to Closing the terms and provisions of the Annexation Agreement, which
shall provide for the following matters: (i) the Declarant under the Commercial
Covenants and the Master Covenants (the “Declarant”) shall not unilaterally
amend or modify any of the terms or conditions of the Commercial Covenants and
the Master Covenants (including any rules and regulations promulgated
thereunder) in any manner that would be material and adverse to Purchaser’s (and
its successors’ and assigns’) rights with respect to the Property, (ii) subject
to the Declaration, any Timeshare Development and/or residential use (and any
facilities and uses ancillary thereto) shall be expressly permitted on the
Property, (iii) individual owners participating in any such Timeshare
Development or residential development on the Property shall not constitute a
“Commercial Owner” (as defined therein), but any association or similar
governing body governing such developments shall constitute a “Commercial Owner”
and be responsible for all such assessments of such “Commercial Owner”; and
(iv) the Annexation Agreement shall be binding on Declarant any and all
successor or assigns of Declarant.
     If after the expiration of the Study Period, Purchaser discovers, any title
matter that is not disclosed in the Title Commitment (or was disclosed but was
not shown on the Survey if otherwise plotable (e.g., a matter first put on
record title after the date of the Survey)) or the Survey provided to Purchaser
and is not otherwise expressly permitted under the terms of this Agreement (“New
Title Matter”), and if the New Title Matter is materially adverse to the use,
ownership, operation or development or potential development of the Property and
Sellers are unable or elect not to cure such title matter on or prior to the
Closing (except for a Monetary Title Encumbrance, which will be covered by a
Monetary Encumbrance Release at Closing or Non-Mandatory Monetary Title
Encumbrances, which Seller shall endeavor to cure as provided in the first
paragraph of this Section 2.4(e)), Purchaser shall have the option (1) to waive
such title matter without any abatement in the Purchase Price, in which event,
such title matter shall become a Permitted Title Exception, or (2) not waive
such title matter, in which event, Purchaser may (x) if such condition affects
one, but not both of the Undeveloped Tracts, terminate this Agreement with
respect to the affected tract in which event such tract shall be excluded from
this Agreement for all purposes, the Purchase Price shall be reduced by the
amount set forth opposite such affected tract on Schedule 2.4(a) attached hereto
and this Agreement shall otherwise continue unmodified or (y) if such condition
affects both Undeveloped Tracts or the Hotel, then Purchaser may terminate this
Agreement whereupon the Additional Deposit and one-half of the Initial Deposit
shall be returned to Purchaser, one-half of the Initial Deposit shall be paid to
Sellers and the parties hereto shall be released from all further obligations
hereunder, except those which expressly survive a termination of this
Agreement). Notwithstanding the foregoing, Sellers shall be obligated to cure
any New Title Matter voluntarily created by Sellers in violation of this
Section 2.4(e).
          (f) At Closing, Sellers and Purchaser shall enter into the easement
agreements (the “Easement Agreements”) substantially in the form of Exhibit B
attached hereto.

17



--------------------------------------------------------------------------------



 



          (g) At Closing, Purchaser and Sellers shall enter into a Golf Course
Agreement substantially in the form of Exhibit J attached hereto (the “Golf
Course Agreement”).
          (h) At Closing, Purchaser and Sellers shall enter into an agreement at
Closing providing the golf course benefits to certain executives of Sellers’
Affiliates that are more particularly described on Exhibit K attached hereto
(the “Executive Agreement”), which agreement shall be agreed upon by the Parties
during the Study Period.
          (i) Notwithstanding anything herein to the contrary, if Purchaser has
the right to terminate this Agreement in whole or in part pursuant to (x)
Section 2.4(a) in connection with the discovery of a Material Environmental
Condition, (y) Section 2.4(e) in connection with a title or survey matter that
would have a Material Adverse Effect, or (z) Article III in connection with the
updating of any representation or warranty that would have a Material Adverse
Effect then in addition to any right of Purchaser and Sellers to agree on a
mutually acceptable reduction in the Purchase Price in connection with such
event or circumstance, Sellers shall have the right to render such termination
notice ineffective and of no further force or effect by agreeing in writing
within five (5) business days following receipt of Purchaser’s termination
notice to cure such circumstance or condition in its entirety to the reasonable
satisfaction of Purchaser on or before Closing. Notwithstanding anything herein
to the contrary, if Purchaser has the right to terminate this Agreement pursuant
to Section 2.4(a) in connection with Material Structural Defect(s), then in
addition to any right of Purchaser and Sellers to agree on a mutually acceptable
reduction in the Purchase Price in connection with such event or circumstance,
Sellers shall have the right to render such termination notice ineffective and
of no further force or effect by agreeing in writing within five (5) business
days following the later of receipt of Purchaser’s termination notice or
agreement upon the Repairs Estimate, to either (x) cure such circumstance or
condition to the reasonable satisfaction of Purchaser on or before Closing, but
excluding a portion of the Material Structural Defect(s) selected by Sellers
that would cost less than $2,5000,000.00 to cure or (y) give Purchaser a credit
in the amount of the Repair Estimate less the sum of $2,500,000.00. If Sellers
fail to cure such circumstance or condition in its entirety to the reasonable
satisfaction of Purchaser prior to Closing, Purchaser shall have the right to
(i) waive such non-performance and proceed to Closing, (ii) terminate this
Agreement in whole or in part as originally provided in Purchaser’s termination
and, if applicable, recover the Deposit (or such portion of the Deposit to which
Purchaser was entitled to recover in connection with such termination), or
(iii) extend Closing for up to ten (10) business days to provide Sellers with
additional time to effect such cure, provided that if such condition or
circumstance has not been cured to Purchaser’s reasonable satisfaction by the
end of such extended period, Purchaser may thereafter only elect to proceed
under clauses (i) or (ii). Purchaser shall make such election no later than the
Closing Date, and in the absence of a timely election, Purchaser shall be deemed
to have elected to proceed pursuant to clause (ii) of the proceeding sentence.
ARTICLE III
SELLERS’ REPRESENTATIONS AND WARRANTIES
     To induce Purchaser to enter into this Agreement and to consummate the
transaction described in this Agreement, Sellers hereby make the following
representations and warranties as of the Effective Date, and which shall be
re-made as of the Closing Date pursuant to the closing certificate referenced in
Section 7.2(l), upon which Sellers acknowledge and agree that Purchaser

18



--------------------------------------------------------------------------------



 



is entitled to rely, except for and subject to (a) information contained in the
Submission Matters and (b) matters and/or information that is within the actual
knowledge of any Purchaser Knowledge Party:
     3.1 Organization and Power. Each of the Sellers are duly organized, validly
existing and in good standing under the laws of Texas and has all requisite
power and authority to enter into and perform its obligations hereunder and
under any document or instrument required to be executed and delivered on behalf
of each Seller hereunder.
     3.2 Authorization and Execution. This Agreement has been duly authorized by
all necessary action on the part of each Seller, has been duly executed and
delivered by each Seller, constitutes the valid and binding agreement of each
Seller and is enforceable in accordance with its terms. The person executing
this Agreement on behalf of each Seller has the authority to do so.
     3.3 Non-contravention. Subject to any consent to the assignment of any
particular Operating Agreement, Occupancy Agreement, Leased Property Agreement
or Off-site Facility Agreement required by the terms thereof or by Applicable
Law and to the payment in full at the Closing of any Monetary Title
Encumbrances, the execution and delivery of, and the performance by Sellers of
its obligations under, this Agreement do not and will not contravene, or
constitute a default under, any provision of applicable law or regulation,
Sellers’ organizational documents or any agreement, judgment, injunction, order,
decree or other instrument binding upon Sellers or to which the Property is
subject.
     3.4 No Special Taxes. To Sellers’ knowledge, except as otherwise disclosed
by the Title Commitment, Sellers have not received any written notice of any
proposed special taxes or assessments relating to the Property or any part
thereof or any planned public improvements that will result in a special tax or
assessment against the Property.
     3.5 Compliance with Existing Laws. Sellers have not received and, to
Seller’s knowledge, Manager has not received, except as otherwise disclosed by
any property inspection report delivered by Sellers to Purchaser, from any
Governmental Authority written notice of any material violation of any provision
of Applicable Laws, including, but not limited to, those of environmental
agencies, with respect to the ownership, operation, use, maintenance or
condition of the Property which violation has not been remedied. As used in this
Section 3.5, a violation of Applicable Laws shall only be deemed material if the
cost to remedy same is in excess of $100,000 in the aggregate.
     3.6 Management Agreement/Operating Agreements. To Sellers’ knowledge:
There are no material management, service, supply, or maintenance contracts in
effect with respect to the Property other than the Management Agreement,
Operating Agreements, a list of all material Operating Agreements, including any
amendments, is included on Schedule 3.6 attached hereto, Leased Property
Agreements, a list of all material Leased Property Agreements, including any
amendments, is included on Schedule 3.6 attached hereto, or Off-Site Facility
Agreements, a list of all material Off-Site Facility Agreements which, including
any amendments, is included on Schedule 3.6 attached hereto, all of which have
been made available

19



--------------------------------------------------------------------------------



 



to Purchaser as Submission Matters, or those disclosed in the Title Commitment.
All parties to the Operating Agreements, Leased Property Agreements and Off-Site
Facility Agreements have performed all of their obligations thereunder in all
material respects, and are not in default thereunder in any material respect.
Sellers have received no written notice of any intention by any of the parties
to any of the material Operating Agreements, Leased Property Agreements or
Off-Site Facility Agreements to cancel the same, nor have Sellers canceled any
of same. For purposes of this Agreement, an Operating Agreement, Leased Property
Agreement or Off-Site Facility Agreement shall be deemed “material” only if it
requires an expenditure of $50,000.00 in any twelve (12) month period or
$100,000.00 in the aggregate.
     3.7 Insurance. To Sellers’ knowledge, all of Sellers’ Insurance Policies
are valid and in full force and effect and Sellers have not received any written
notice that it has failed to comply with any requirements thereof.
     3.8 Condemnation Proceedings; Roadways. To Sellers’ knowledge, Sellers have
received no written notice of any condemnation or eminent domain proceeding
pending against the Property or any part thereof, and to Sellers’ knowledge, no
such proceeding has been threatened.
     3.9 Actions or Proceedings. Sellers have received no written notice of any
suit or proceeding in any court, before any arbitrator, or before or by any
Governmental Authority which (a) in any manner raises any question affecting the
validity or enforceability of this Agreement or any other agreement or
instrument to which either Sellers are a party or by which it is bound and that
is or is to be used in connection with, or is contemplated by, this Agreement,
(b) would materially and adversely affect the business, results of operations or
operation of the Property as presently conducted, or (c) would materially and
adversely affect the ability of either Seller to perform its obligations
hereunder, or under any document to be delivered pursuant hereto.
     3.10 Labor and Employment. To Sellers’ knowledge:
Sellers are not a party to any written employment agreements with respect to the
Property. Sellers employ no employees with respect to the Property and the only
employees performing any duties at the Property are employees of the Manager.
     3.11 Financial Information. To Sellers’ knowledge, all financial statements
provided to Purchaser by Sellers are correct and complete in all material
respects and present fairly the results of the operations of the Property for
the periods indicated.
     3.12 Occupancy Agreements. There are no leases, concessions or occupancy
agreements giving third parties the right to lease or occupy all or any part of
the Real Property in effect other than the Occupancy Agreements, a true, correct
and complete list of all Occupancy Agreements, including any amendments, is
included on Schedule 3.12 attached hereto, true, correct and complete copies of
which have been made available to Purchaser as Submission Matters, and
agreements with respect to Hotel guests in the ordinary course of business. To
Sellers’ knowledge: (1) except as provided in the Occupancy Agreements, no
tenant or concessionaire is entitled to any rebates, allowances, free rent or
rent abatement for any period

20



--------------------------------------------------------------------------------



 



after the Closing of the transaction contemplated hereby. Sellers have not
received written notice of any breach or default or of any intention by any of
the parties to any Occupancy Agreement to cancel the same, nor have Sellers
canceled any of same; (2) to the extent that any of the Occupancy Agreements
call for security, such security remains on deposit with Sellers, and has not
been applied towards any payment due under said Occupancy Agreements; (3) there
are no commissions due and owing to any broker with respect to the current term
of any of the Occupancy Agreements; (4) Sellers have not received any advance
rent or advance compensation under any of said Occupancy Agreements in excess of
one month; (5) no party is in default under any Occupancy Agreement in any
material respect; (6) Sellers have performed in all material respects all
obligations required of it under all of the Occupancy Agreements and there
remain no unfulfilled material obligations of Sellers under any Occupancy
Agreement; and (7) no tenant has given written notice to Sellers of its
intention to institute litigation with respect to any Occupancy Agreement.
     3.13 Americans With Disabilities Act. To Sellers’ knowledge, except as
disclosed by any property inspection report delivered to Purchaser by Sellers,
Sellers have not received any written notice from any Governmental Authority
that the Property is not in compliance with the Americans With Disabilities Act.
     3.14 No Commitments. Except as disclosed by the Title Commitment, to
Seller’s knowledge no material commitments have been made by Sellers to any
Governmental Authority, utility company, school board, church or other religious
body, or any homeowners’ association or any other organization, group or
individual, relating to the Property which would impose an obligation upon
Purchaser to make any contribution or dedication of money or land or to
construct, install or maintain any improvements of a public or private nature on
or off the Property.
     3.15 Sellers are Not “Foreign Persons”. Sellers are not “foreign persons”
within the meaning of Section 1445 of the Internal Revenue Code, as amended
(i.e., Sellers are not a foreign corporation, foreign partnership, foreign
trust, foreign estate or foreign person as those terms are defined in the
Internal Revenue Code and regulations promulgated thereunder).
     3.16 Litigation. Except as set forth on Schedule 3.16, there is no
litigation, action, investigation or proceeding (including, but not limited to,
proceedings in respect to a condemnation) pending or, to Sellers’ knowledge,
threatened in writing relating to the Property or the transactions contemplated
by this Agreement other than claims for personal injury or property damage which
are covered by liability insurance and for which the insurer is providing a
defense.
     3.17 Liquor License. To Sellers’ knowledge, any and all liquor licenses
currently used in connection with the operation of the Hotel are held in the
name of the Manager or its Affiliates.
     3.18 Taxes. All federal, state and local employment taxes, payroll taxes,
excise taxes, occupancy or entertainment taxes, ad valorem taxes, liquor taxes,
sales or use taxes and real property (including secured personal property) taxes
and assessments due and payable by Sellers as of the Effective Date in
connection with the ownership and operation of the Hotel have

21



--------------------------------------------------------------------------------



 



been paid (and will be as of the Closing Date). Sellers have not received any
written notice for an audit of any such taxes which has not been resolved or
completed, and Sellers are not currently contesting any such taxes. Except as
otherwise disclosed by the Title Commitment, there are no so-called “greenbelt”,
“roll-back” or other deferred taxes which affect the Property, the payment of
which become retroactive to any period of Sellers’ ownership of the Property or
any time prior thereto, pursuant to a change in zoning, use or ownership.
     3.19 Title to Personal Property. Except for third party lessors’ rights to
any Leased Property pursuant to the Leased Property Agreements, Sellers have
good and marketable title to all Tangible Personal Property, which shall be free
and clear of all liens and encumbrances as of the Closing.
     3.20 Environmental Matters. To the best of Sellers’ knowledge, Sellers have
delivered to Purchaser a true and correct copies of all environmental
assessments, reports and studies relating to the Property that have been
prepared within the last five (5) years to the extent in Sellers’ possession or
control (the “Environmental Reports”). Except as set forth in Schedule 3.20 or
disclosed by any of the Environmental Reports, (i) Sellers have not received any
notice from any Governmental Authority or other Person of any environmental
claims which have not been resolved, settled or dismissed, and (ii) no
environmental claims are pending or, to Sellers’ knowledge, threatened with
respect to the Property.
     3.21 Bankruptcy. Sellers have not filed any petition in bankruptcy or other
insolvency proceedings or proceedings for reorganization of Sellers or for the
appointment of a receiver or trustee for all or any substantial part of the
Property, nor have Sellers made any assignment for the benefit of their
creditors or filed a petition for an arrangement, or entered into an arrangement
with creditors or filed a petition for an arrangement with creditors or
otherwise admitted in writing its inability to pay its debt as they become due.
     3.22 Right to Purchase. Except for the rights afforded Manager in the
Management Agreement, neither Sellers nor any of their respective Affiliates
have granted any option, right of first refusal or any other unexpired right in
favor of any Person to purchase or otherwise acquire the Property, any portion
thereof or any interest therein, except as permitted by Section 6.4(f).
     3.23 Submission Matters. To Sellers’ knowledge, all of the Submission
Matters delivered to Purchaser are true and complete copies, in all material
respects, of such items in Sellers’ possession or control. To Sellers’
knowledge, Sellers have delivered, caused to be delivered, or made available
electronic copies of all Authorizations in Sellers’ possession or control which
relate to the Undeveloped Tracts.
     3.24 Permitted Exceptions. To Sellers’ knowledge, Sellers have received no
written notice of any violations or defaults under any of the Permitted Title
Exceptions that have not heretofore been corrected.
     3.25 Patriot Act. Neither Seller is acting, directly or indirectly, for or
on behalf of any person, group, entity or nation named by the United States
Treasury Department as a Specifically Designated National and Blocked person, or
for or on behalf of any person, group, entity or nation designated in
Presidential Executive Order 13224 as a person who commits,

22



--------------------------------------------------------------------------------



 



threatens to commit, or supports terrorism; and neither is engaged in this
transaction directly or indirectly on behalf of, or facilitating this
transaction directly or indirectly on behalf of, any such person, group, entity
or nation.
     3.26 Other Agreements. Except as set forth on Schedule 3.26, neither
Sellers nor any of their Affiliates have entered into any contract or other
agreement with respect to the Undeveloped Tracts that would be binding on
Purchaser or the Undeveloped Tracts after the Closing, other than (x) contracts
or agreements reflected on the Title Commitment and (y) Authorizations.
     3.27 Labor and Employment. There is no collective bargaining agreement in
effect between Seller and/or Manager and any labor unions or organizations
representing any of the Hotel Employees.
     Each of the representations and warranties contained in this Article III
and its various subparagraphs are intended for the benefit of Purchaser and may
be waived in whole or in part only by Purchaser. Subject to the limitations
contained in Section 10.12 hereof, all rights and remedies arising in connection
with the untruth or inaccuracy of any such representations and warranties shall
survive the Closing of the transaction contemplated hereby as provided in
Section 10.12. Notwithstanding anything in this Agreement to the contrary, if
any of the Sellers’ representations or warranties in this Agreement becomes
untrue or materially inaccurate between the Effective Date and the Closing Date
except if such untruth or material inaccuracy was actually known by Stanley
Alterman or Robert Kramer as of the Effective Date or if such change was the
result of any occurrence within the reasonable control of either Seller, Sellers
shall have the right to update and modify such representation by giving written
notice of such modification to Purchaser before Closing. The updating of such
representations and warranties shall not constitute a default hereunder;
however, if, but only if, such change would have a Material Adverse Effect, and
is not caused by any Purchaser Party, Purchaser shall as its sole and exclusive
alternative remedies have the right to (i) if such updated representation or
warranty affects one, but not both of the Undeveloped Tracts, terminate this
Agreement with respect to the affected tract in which event such tract shall be
excluded from this Agreement for all purposes, the Purchase Price shall be
reduced by the amount set forth opposite such affected tract on Schedule 2.4(a)
attached hereto and this Agreement shall otherwise continue unmodified, (ii) if
such updated representation or warranty affects both Undeveloped Tracts or the
Hotel, then Purchaser may terminate this Agreement, in either case by delivering
written notice to Sellers within five (5) business days following receipt of
notice from Sellers of such updated representation whereupon the Additional
Deposit and one-half of the Initial Deposit shall be returned to Purchaser,
one-half of the Initial Deposit shall be paid to Sellers and the parties hereto
shall be released from all further obligations hereunder, except those which
expressly survive a termination of this Agreement or (iii) waive any claim or
cause of action relating to such fact and proceed to Closing. Notwithstanding
the foregoing, such partial or full termination shall be ineffective if within
five (5) business days following the giving of such notice of termination
Purchaser and Sellers agree on the terms of a Purchase Price reduction
acceptable to Purchaser and Sellers in connection with such updated
representation.
     The term “to Sellers’ knowledge”, “actual knowledge of Sellers’” or similar
phrases as used in this Article III, shall mean the then actual current
conscious knowledge, without any duty

23



--------------------------------------------------------------------------------



 



of investigation or inquiry other than inquiry of the Hotel Manager (Tony
Cherone) and Engineer (John Bray), of Stanley Alterman, senior managing director
of Sellers and Robert Kramer, the asset manager of Sellers, who Sellers
represent and warrant are the representatives or officers of Sellers who are
most knowledgeable with respect to the subject matter of this Agreement.
     3.28 LIMITATION ON SELLERS’ REPRESENTATIONS AND WARRANTIES. PURCHASER
ACKNOWLEDGES AND AGREES THAT, OTHER THAN A REPRESENTATION OR WARRANTY EXPRESSLY
SET FORTH IN THIS AGREEMENT (A BREACH OF WHICH PURCHASER MAY MAINTAIN AN ACTION
IN ACCORDANCE WITH AND SUBJECT TO ARTICLE IX AND SECTION 10.12 OF THIS
AGREEMENT) OR AS EXPRESSLY SET FORTH IN A CLOSING DOCUMENT, THE PROPERTY IS SOLD
“AS IS” “WHERE IS” AND “WITH ALL FAULTS” AND NEITHER SELLERS, NOR ANY AGENT OR
REPRESENTATIVE OF SELLERS, HAVE MADE, NOR ARE SELLERS LIABLE FOR OR BOUND IN ANY
MANNER BY ANY EXPRESS OR IMPLIED WARRANTIES, GUARANTEES, PROMISES, STATEMENTS,
INDUCEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY OR ANY
PART THEREOF, THE PHYSICAL CONDITION, ENVIRONMENTAL CONDITION, INCOME, EXPENSES
OR OPERATION THEREOF, THE USES WHICH CAN BE MADE OF THE SAME OR ANY OTHER MATTER
OR THING WITH RESPECT THERETO, INCLUDING ANY EXISTING OR PROSPECTIVE LEASES.
WITHOUT LIMITING THE FOREGOING, PURCHASER ACKNOWLEDGES AND AGREES THAT, OTHER
THAN A REPRESENTATION OR WARRANTY EXPRESSLY SET FORTH IN THIS AGREEMENT (A
BREACH OF WHICH PURCHASER MAY MAINTAIN AN ACTION IN ACCORDANCE WITH AND SUBJECT
TO ARTICLE IX AND SECTION 10.12 OF THIS AGREEMENT) OR AS EXPRESSLY SET FORTH IN
A CLOSING DOCUMENT, SELLERS ARE NOT LIABLE FOR OR BOUND BY (AND PURCHASER HAS
NOT RELIED UPON) ANY ORAL OR WRITTEN STATEMENTS, REPRESENTATIONS, OR FINANCIAL
STATEMENTS PERTAINING TO THE OPERATION OF THE PROPERTY, OR ANY OTHER INFORMATION
RESPECTING THE PROPERTY FURNISHED BY SELLERS OR ANY EMPLOYEE, AGENT, CONSULTANT
OR OTHER PERSON REPRESENTING OR PURPORTEDLY REPRESENTING SELLERS. PURCHASER
FURTHER ACKNOWLEDGES, AGREES, AND REPRESENTS THAT, OTHER THAN A REPRESENTATION
OR WARRANTY SET FORTH IN THIS AGREEMENT (A BREACH OF WHICH PURCHASER MAY
MAINTAIN AN ACTION IN ACCORDANCE WITH AND SUBJECT TO ARTICLE IX AND SECTION
10.12 OF THIS AGREEMENT) OR AS EXPRESSLY SET FORTH IN A CLOSING DOCUMENT, IT
SHALL BE PURCHASING THE PROPERTY IN AN “AS IS” “WHERE IS” AND “WITH ALL FAULTS”
CONDITION AT THE DATE OF CLOSING WITH RESPECT TO THE STRUCTURAL AND MECHANICAL
ELEMENTS OF THE PROPERTY, THE PHYSICAL AND ENVIRONMENTAL CONDITION OF THE
PROPERTY, THE FIRE-LIFE SAFETY SYSTEMS AND THE FURNITURE, FIXTURES AND EQUIPMENT
LOCATED THEREON OR ATTACHED THERETO, ALL OF WHICH PURCHASER AND ITS CONSULTANTS
SHALL HAVE INSPECTED AND EITHER APPROVED OR WAIVED OBJECTION TO ON OR PRIOR TO
THE CLOSING AND PURCHASER HEREBY RELEASES SELLERS AND THEIR RESPECTIVE
AFFILIATES FROM ANY AND ALL OBLIGATIONS, LIABILITIES, CLAIMS, DEMANDS, SUITS,
CAUSES OF ACTION, DAMAGES, JUDGMENTS, COSTS AND EXPENSES RELATING TO THE
CONDITION OF THE STRUCTURAL AND MECHANICAL

24



--------------------------------------------------------------------------------



 



ELEMENTS OF THE PROPERTY, THE PHYSICAL AND ENVIRONMENTAL CONDITION OF THE
PROPERTY, THE FIRE-LIFE SAFETY SYSTEMS AND THE FURNITURE, FIXTURES AND EQUIPMENT
LOCATED THEREON OR ATTACHED THERETO, EXCEPT TO THE EXTENT, IF ANY, THAT SELLERS
HAVE EXPRESSLY ACCEPTED RESPONSIBILITY PURSUANT TO THIS AGREEMENT. PURCHASER
ALSO REPRESENTS THAT, AS OF THE CLOSING DATE, IT SHALL HAVE INDEPENDENTLY
INVESTIGATED, ANALYZED AND APPRAISED TO ITS SATISFACTION THE VALUE AND THE
PROFITABILITY OF THE PROPERTY. PURCHASER ACKNOWLEDGES THAT, TO THE EXTENT
REQUIRED TO BE OPERATIVE, THE DISCLAIMERS OF WARRANTIES CONTAINED IN THIS
SECTION ARE “CONSPICUOUS” DISCLAIMERS FOR PURPOSES OF ANY APPLICABLE LAW, RULE,
REGULATION OR ORDER. THE PROVISIONS OF THIS SECTION 3.28 SHALL SURVIVE THE
CLOSING.
ARTICLE IV
PURCHASER’S REPRESENTATIONS AND WARRANTIES
     To induce Sellers to enter into this Agreement and to sell the Property,
Purchaser hereby makes the following representations and warranties:
     4.1 Organization and Power. Purchaser is duly organized, validly existing
and in good standing under the laws of the State of Delaware and has all
requisite power and authority to enter into and perform its obligations under
this Agreement and any document or instrument required to be executed and
delivered on behalf of Purchaser hereunder.
     4.2 Authorization and Execution. This Agreement has been duly authorized by
all necessary action on the part of Purchaser, has been duly executed and
delivered by Purchaser, constitutes the valid and binding agreement of Purchaser
and is enforceable in accordance with its terms. The person executing this
Agreement on behalf of Purchaser has the authority to do so.
     4.3 Non-Contravention. The execution and delivery of this Agreement and the
performance by Purchaser of its obligations hereunder do not and will not
contravene, or constitute a default under, any provisions of applicable law or
regulation, Purchaser’s organizational documents, or any agreement, judgment,
injunction, order, decree or other instrument binding upon Purchaser or result
in the creation of any lien or other encumbrance on any asset of Purchaser.
     4.4 Litigation. Purchaser has received no written notice of any action,
suit or proceeding against or affecting Purchaser in any court or before any
arbitrator or before any Governmental Authority which (a) in any manner raises
any question affecting the validity or enforceability of this Agreement or any
other agreement or instrument to which Purchaser is a party or by which it is
bound and that is to be used in connection with, or is contemplated by, this
Agreement, or (b) would materially and adversely affect the ability of Purchaser
to perform its obligations hereunder, or under any document to be delivered
pursuant hereto.
     4.5 Patriot Act. Purchaser is not acting, directly or indirectly, for or on
behalf of any person, group, entity or nation named by the United States
Treasury Department as a

25



--------------------------------------------------------------------------------



 



Specifically Designated National and Blocked person, or for or on behalf of any
person, group, entity or nation designated in Presidential Executive Order 13224
as a person who commits, threatens to commit, or supports terrorism; and it is
not engaged in this transaction directly or indirectly on behalf of, or
facilitating this transaction directly or indirectly on behalf of, any such
person, group, entity or nation.
ARTICLE V
CONDITIONS PRECEDENT
     5.1 As to Purchaser’s Obligations. Purchaser shall have the remedies set
forth in the first sentence of Section 9.1 hereof, which Section contains the
sole and exclusive remedies of Purchaser, if any of the following conditions are
not satisfied or waived by Purchaser on or before the Closing Date (unless the
failure to satisfy such condition is caused by the default of Purchaser or its
Affiliates under this Agreement, or is otherwise within the reasonable control
of Purchaser, in which event Purchaser shall be deemed to have waived such
conditions):
          (a) Sellers’ Deliveries. Sellers shall have delivered to or for the
benefit of Purchaser, on or before the Closing Date, all of the documents
required of Sellers pursuant to Sections 7.2 and 7.4 hereof.
          (b) Representations, Warranties and Covenants; Obligations of Sellers;
Certificate. All of Sellers’ representations and warranties made in this
Agreement shall be true and correct in all material respects as of the Effective
Date and as of the Closing Date as if then made (as such representations and
warranties may have been updated from time to time as provided in Article III);
and Sellers shall have performed in all material respects all of its covenants
and other obligations under this Agreement.
          (c) Title Policy. The Title Company shall remain irrevocably committed
to issue the Owner’s Title Policy, subject only to the Permitted Title
Exceptions.
          (d) Estoppels for Covenants, Conditions and Restrictions. On or before
the Closing Date, Sellers shall provide Purchaser with a fully executed estoppel
certificate related to each of the Covenants, Conditions and Restrictions under
which either Seller or an Affiliate of Sellers is the Declarant (the “CCR
Estoppel”). To the extent reasonably requested by Purchaser, Sellers shall
endeavor to obtain estoppel certificates with respect to any other Covenants,
Conditions and Restrictions. The CCR Estoppel must be in a form reasonably
satisfactory to Purchaser. To that end, Purchaser shall provide Sellers with a
recommended form of CCR Estoppel within fifteen (15) days after the delivery of
the Survey and Title Commitment to Purchaser.
          (e) Management Agreement. The Management Agreement shall have been
terminated at no cost or expense to Purchaser (except as otherwise provided in
Section 7.5), effective as of the Closing Date.
     Each of the conditions contained in this Section are intended for the
benefit of Purchaser and may be waived in whole or in part, in writing, by
Purchaser and shall be deemed to have been waived automatically if Purchaser
proceeds to Closing.

26



--------------------------------------------------------------------------------



 



     5.2 As to Sellers’ Obligations. If any of the following conditions are not
satisfied or waived by Sellers on or before the Closing Date (unless the failure
to satisfy such condition is caused by the default of Sellers or their
respective Affiliates under this Agreement, or is otherwise within the
reasonable control of Sellers, in which event such condition shall be deemed to
have been waived), the same shall constitute a default by Purchaser under this
Agreement and Sellers shall have the remedies set forth in Section 9.2 hereof,
which Section contains the sole and exclusive remedies of Sellers:
          (a) Purchaser’s Deliveries. Purchaser shall have delivered to or for
the benefit of Sellers, on or before the Closing Date, all of the documents and
payments required of Purchaser pursuant to Sections 7.3 and 7.4 hereof.
          (b) Representations, Warranties and Covenants; Obligations of
Purchaser. All of Purchaser’s representations and warranties made in this
Agreement shall be true and correct in all material respects as of the Effective
Date and as of the date of Closing as if then made and Purchaser shall have
performed in all material respects all of its covenants and other obligations
under this Agreement.
     Each of the conditions contained in this Section are intended for the
benefit of Sellers and may be waived in whole or in part, in writing, by Sellers
or shall be deemed to have been waived automatically upon Closing of the sale to
Purchaser.
ARTICLE VI
COVENANTS OF SELLERS AND PURCHASER
     6.1 Operating Agreements/Occupancy Agreements/Leased Property
Agreements/Off-Site Facility Agreements. Sellers shall not enter into any new
Operating Agreements, Occupancy Agreements, Leased Property Agreements, or
Off-Site Facility Agreements or any modifications to any such agreements except
as required by the terms thereof, unless (a) any such agreement or modification
will not bind Purchaser or the Property after the date of Closing or is subject
to termination on not more than sixty (60) days notice without penalty or any
other material out-of-pocket expense, or (b) Sellers have obtained Purchaser’s
prior written consent to such agreement or modification, which consent (i) shall
not be unreasonably withheld, conditioned or delayed prior to the expiration of
the Study Period, and (ii) shall be in Purchaser’s sole and absolute discretion
after the expiration of the Study Period, and shall be deemed given if, within
(1) five (5) business days following Purchaser’s receipt of Sellers’ request if
such request relates to the Hotel operations, or (2) ten (10) business days
following Purchaser’s receipt of Sellers’ request if such request relates to the
undeveloped Land, Purchaser fails to provide Sellers with (A) prior to the
expiration of the Study Period, a reasonably detailed written description of the
reason Purchaser withholds its consent and a statement of those changes, which,
if made, would cause Purchaser to grant its consent, and (B) after the
expiration of the Study Period, a written notice either granting its consent or
objecting to such matter for which such consent was requested (clause (i) and
(ii), as and when applicable, the “Approval Standard”). Sellers shall not enter
into any union contract or other collective bargaining agreement without
Purchaser’s consent, which may be granted or withheld in Purchaser’s sole and
absolute discretion. Sellers shall make all commercially reasonable efforts to
assist Purchaser in obtaining any required consents to the assignment to
Purchaser of the

27



--------------------------------------------------------------------------------



 



Operating Agreements, Leased Property Agreements and Off-Site Facility
Agreements; provided, however, Purchaser shall pay all fees, charges and
expenses relating to such consents. Sellers may cancel any Operating Agreement,
Occupancy Agreement, Leased Property Agreement, or Off-Site Facility Agreement
at any time prior to the Closing with the prior written consent of Purchaser,
which consent shall be subject to the Approval Standard so long as the
termination would not have an adverse affect on the profitability of the
Property, except that Sellers shall have the right to cancel, without
Purchaser’s prior written consent, any contract entered into between Sellers
and/or Manager, on behalf of the Property, and any Affiliate of either Seller;
provided, however, if Sellers elect to cancel any such agreement, Sellers shall
pay any termination fee associated with such termination, and shall give
Purchaser notice of such termination. Sellers further agree that if requested by
Purchaser, Sellers will cancel any such agreement at Closing so long as (i) such
agreement may be cancelled by Sellers at Closing without being in breach thereof
and (ii) Purchaser pays at Closing any termination fee, costs or penalties
associated with such termination. Notwithstanding the foregoing, Sellers shall
be responsible to pay any termination fee or other costs incurred by Purchaser
to the other party under any Operating Agreement, Occupancy Agreement, Leased
Property Agreement or Off-Site Facility Agreement with any Person that is not an
Affiliate or Manager which by its express terms survives Closing and prohibits
an assignment of such agreement by Sellers if the other party thereto refuses to
perform such agreement for the benefit of Purchaser following Closing despite
good faith reasonable efforts by Purchaser to accommodate such party and
Purchaser gives Sellers written notice of such facts within ninety (90) days
following Closing. Sellers, at no cost or expense to Purchaser (except as
provided in Section 7.5) shall terminate, effective as of Closing, all contracts
and/or agreements whereby Managers and/or its Affiliates are providing goods or
services to the Property. The provisions of this Section 6.1 shall survive
Closing.
     6.2 Warranties and Guaranties. Sellers shall not before or after Closing
knowingly release or modify any Warranties and Guaranties, if any, except with
the prior written consent of Purchaser, which consent shall be subject to the
Approval Standard.
     6.3 Insurance. Sellers shall pay all premiums on, and shall not cancel or
voluntarily allow to expire, any of Sellers’ Insurance Policies unless such
policy is replaced, without any lapse of coverage, by another policy or policies
providing coverage at least as extensive as the policy or policies being
replaced.
     6.4 Operation of Property Prior to Closing. Sellers covenant and agree with
Purchaser that, to the extent it is legally entitled to do so, between the date
of this Agreement and the date of Closing:
          (a) Subject to the restrictions contained herein, as well as events or
conditions beyond Sellers’ reasonable control, Sellers shall operate and
maintain the Property in substantially the same manner in which it operated and
maintained the Property prior to the execution of this Agreement, and consistent
with the Management Agreement; provided, however, nothing in this Agreement
shall be construed to require Sellers to construct capital improvements to the
Property. Sellers shall use commercially reasonable efforts to cause Manager to
comply with the terms of the Management Agreement. Seller shall use commercially
reasonable efforts to cause Manager or its liquor subsidiary, as applicable, to
enter into with Purchaser (i) a Transition Services Agreement, in substantially
the form of Exhibit O

28



--------------------------------------------------------------------------------



 



attached hereto and (ii) an interim beverage agreement on reasonably and
customary terms so that alcoholic beverage service at the Property is
uninterrupted until such time as Purchaser receives its liquor license for the
Property.
          (b) Sellers shall maintain their books of account and records in the
usual, regular and ordinary manner, in accordance with generally accepted
accounting principles and applied on a basis consistent with that used in
keeping its books in prior years.
          (c) Sellers shall pay (subject to legal rights of appeal and protest)
prior to delinquency all taxes referenced in Section 3.18 hereof.
          (d) Sellers shall not to enter into any new employment agreements with
any Executive Employees that would be binding on Purchaser with respect to the
Property without the express written consent of a Purchaser Party, which consent
shall be subject to the Approval Standard.
          (e) Sellers shall promptly advise Purchaser of (i) any litigation,
arbitration or administrative hearing concerning the Property of which Sellers
obtain actual knowledge, and (ii) any violation (or alleged violation) of
Applicable Law of which Sellers obtain actual knowledge.
          (f) Sellers shall refrain from removing or causing or permitting to be
removed any part or portion of the Real Property or the Tangible Personal
Property owned by Sellers and situated within the Improvements other than in the
normal course of business without the prior written consent of Purchaser, which
consent shall be subject to the Approval Standard, unless the same is no longer
needed or useful or the same is replaced, prior to Closing, with similar items
of at least equal suitability, quality and value, free and clear of any liens or
security interests.
     6.5 Exclusivity. So long as this Agreement remains in effect, between the
date of this Agreement and the date of Closing, Sellers shall not, and Sellers
shall cause the officers, employees, agents, representatives or any other Person
acting at the direction of Seller to not, directly or indirectly, solicit,
pursue, negotiate or accept any offers for the Property or any portion thereof
or interest therein, except as permitted by Section 6.4(f).
     6.6 Termination of Hotel Employees; WARN Act On the Management Termination
Date, the employment at the Hotel of all Hotel Employees shall be terminated.
(For purposes of WARN Act liability, the Management Termination Date is
considered to be the “effective date of sale”). With respect to such
terminations, Purchaser shall extend or cause to be extended offers of
employment to enough active Hotel Employees (but excluding Executive Employees
unless permitted by Manager) on terms and conditions adequate, so as to prevent
the application of the Worker Adjustment and Retraining Notification Act (“WARN
Act”). The provisions of this Section 6.6 shall survive the Closing.
     6.7 Employee Claims. Sellers shall hold harmless, indemnify and defend or
cause to be indemnified and defended Purchaser and its Affiliates from and
against any and all claims, causes of action, proceedings, judgments, damages,
penalties, liabilities, costs and expenses (including reasonable attorneys’ fees
and disbursements) incurred by Purchaser with respect to claims, causes of
action, judgments, damages, penalties and liabilities asserted by Hotel

29



--------------------------------------------------------------------------------



 



Employees to the extent arising out of or related to any act, failure to act,
any transaction or any facts or circumstances (i) occurring prior to the Closing
Date or (ii) undertaken or caused by Sellers in connection with Hotel Employees
at Closing, including, without limitation: (A) the termination of such Hotel
Employees and/or the failure of Purchaser to hire such Hotel Employees (subject
to Section 6.6), including any severance payments with respect thereto; (B) the
failure of Sellers or Manager to comply with the provisions of any collective
bargaining agreement; (C) any alleged discrimination, breach of contract or
other wrongful termination; and any claim arising under the Family and Medical
Leave Act or other state leave of absence statute made by someone on a
statutorily approved leave of absence at the time of Closing arising out of
acts, omissions or events occurring prior to the Closing Date; (D) any alleged
right to workers’ compensation benefits, unemployment compensation or statutory
or contractual severance, including claims for any withdrawal liability or
unfunded liability incurred because of participation in any pension plan covered
by the Multiemployer Pension Plan Amendments Act of 1980 or other multiemployer
pension plan or similar fund. Purchaser shall hold harmless, indemnify and
defend Sellers and Manager and their Affiliates from and against any and all
claims, causes of action, proceedings, judgments, damages, penalties,
liabilities, costs and expenses (including reasonable attorneys’ fees and
disbursements) incurred by Sellers or Manager or any Affiliate thereof with
respect to claims, causes of action, judgments, damages, penalties and
liabilities asserted by Hotel Employees hired by Purchaser at Closing to the
extent arising out of or related to any act, failure to act, any transaction or
any facts or circumstances (i) occurring on or after the Closing Date, or
(ii) undertaken or caused by Purchaser in connection with Hotel Employees at or
following Closing, including, without limitation (A) the termination of such
Hotel Employees by Purchaser after Closing; (B) any and all liability under the
WARN Act, including, without limitation, any and all liability caused by the
failure of Purchaser to rehire a sufficient number of Hotel Employees or the
termination of such employees, as provided in Section 6.6; (C) any claim arising
under the Family and Medical Leave Act or other state leave of absence statute
made by someone on a statutorily approved leave of absence at the time of
Closing arising out of acts, omissions or events occurring on or after the
Closing Date; (D) any alleged discrimination, breach of contract or other
wrongful termination (under federal statutes, state statutes or common law)
arising out of acts, omissions or events occurring on or after the Closing Date;
(E) any alleged right to workers’ compensation benefits, unemployment
compensation or statutory or contractual severance, including claims for any
withdrawal liability or unfunded liability incurred because of participation in
any pension plan covered by the Multiemployer Pension Plan Amendments Act of
1980 or other multiemployer pension plan or similar fund arising out of acts,
omissions or events occurring on or after the Closing Date; and (F) all costs
and expenses associated with salary, wages, bonuses, profit sharing, pension,
health and welfare benefits, employee severance payments and other compensation
and fringe benefits that are earned but unpaid as of the Closing Date and which
are assumed by Purchaser at the Closing and sick leave pay accrued or earned all
of which shall be assumed by Purchaser as provided in Section 7.6 hereof. With
respect to Hotel Employees hired by Purchaser, Sellers and/or Manager will be
liable for any claims under Sellers’ and/or Manager’s Employee Benefit Plans
made or incurred by su ch Hotel Employees and their beneficiaries through the
day prior to Closing Date under the Employee Benefit Plans, and Purchaser will
be liable for any such claims made or incurred after the Closing under any
applicable employee benefit plans of Purchaser. For purposes of the immediately
preceding sentence, a charge will be deemed incurred, in the case of medical or
dental benefits, when the

30



--------------------------------------------------------------------------------



 



services that are the subject of the charge are performed, in the case of
hospital benefits, when the individual entered the hospital, and, in the case of
other benefits (such as disability or life insurance), when an event has
occurred or when a condition has been diagnosed which entitles the employee to
the benefit. The provisions of this Section 6.7 shall survive the Closing.
     6.8 COBRA Requirements.
          (a) Purchaser shall promptly notify Sellers if Purchaser takes any
action in connection with Closing that will give rise to any obligation of
Sellers to deliver notices to Hotel Employees or beneficiaries under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”).
Purchaser shall be responsible for the provision of any notices required to
comply with the requirements of COBRA to any Hotel Employee or COBRA
beneficiaries that become entitled to such notices after Closing.
          (b) For purposes of this provision, the term “group health coverage
continuation” shall mean the requirement to make available continuation of group
health coverage pursuant to: (1) Section 4980B of the Internal Revenue Code of
1986, as amended [26 U.S.C. § 4980B], and/or (2) Sections 601 through 608 of the
Employee Retirement Income Security Act of 1974, as amended (ERISA) [29 U.S.C.
§§ 1161-1168], and/or (3) any applicable state law. The term “qualified
beneficiaries” shall mean any individuals who are entitled to group health
coverage continuation under applicable federal or state law. The term
“qualifying event” shall refer to an event resulting in the loss of group health
coverage to a qualified beneficiary as provided under applicable federal or
state law.
          (c) Sellers, Manager or any Affiliate shall retain all obligations and
liabilities for group health coverage continuation with respect to (1) any
qualified beneficiary whose qualifying event occurs after the Closing Date in
connection with the employment after the Closing Date of a Hotel Employee by
Sellers, Manager or any Affiliate; (2) all qualified beneficiaries, with respect
to any group health plan of the Sellers, Manager or any Affiliate, who elected
continuation of group health coverage prior to the Closing Date and such
qualified beneficiaries were not hired by Purchaser on or as of the Closing
Date; and (3) all qualified beneficiaries, with respect to any group health plan
of the Sellers, Manager or any Affiliate, who have experienced a qualifying
event on or before the Closing Date, but for whom the election period
continuation of group health coverage has not terminated and such qualified
beneficiaries were not rehired by Purchaser on or as of the Closing Date.
          (d) Purchaser shall assume obligations and liabilities for group
health coverage continuation only with respect to those qualified beneficiaries
rehired by Purchaser in connection with the employment of Hotel Employees by
Purchaser as of the Closing Date. Purchaser shall hold harmless, indemnify and
defend Sellers and Manager and their Affiliates from and against any and all
claims, causes of action, proceedings, judgments, damages, penalties,
liabilities, costs and expenses (including reasonable attorneys’ fees) incurred
by Sellers or Manager or any Affiliate thereof to the extent arising out of or
resulting from Purchaser’s failure to comply with any provision of this
Section 6.8.
          (e) Sellers shall hold harmless, indemnify and defend Purchaser from
and against any and all claims, causes of action, proceedings, judgments,
damages, penalties,

31



--------------------------------------------------------------------------------



 



liabilities, costs and expenses (including reasonable attorneys’ fees) incurred
by Purchaser which to the extent arising out of or resulting from, Sellers’
failure to comply with any provision of this Section 6.8.
     6.9 Reasonable Inspection After Closing.
          (a) After Closing, Sellers shall afford Purchaser and its agents
reasonable access to its books of account, financial and other records,
information, employees and auditors to the extent such items and contact with
such persons relate solely to the Property and to the extent necessary in
connection with any audit or any other reasonable business purpose relating to
the Property (other than litigation or investigation of any claim or action
against Sellers); provided that: (i) any such access by Purchaser shall not
unreasonably interfere with the conduct of Sellers’ business; (ii) Purchaser
shall defend, indemnify and hold Sellers harmless from and against any
liability, claim, damage or expense, including reasonable attorneys’ fees,
incurred by Sellers or their Affiliates to the extent arising from Purchaser’s
exercise of its rights under this Section 6.9(a); and (iii) Purchaser shall keep
the information contained in such records confidential in accordance with
Section 8.5.
          (b) After Closing, Purchaser shall afford Sellers and their agents
reasonable access to its books of account, financial and other records,
information, employees and auditors to the extent such items and contact with
such persons relate solely to the Property prior to the Closing and to the
extent necessary in connection with any audit or any other reasonable business
purpose relating to the Property (other than litigation or investigation of any
claim or action against Purchaser); provided that: (i) any such access by
Sellers shall not unreasonably interfere with the conduct of Purchaser’s
business; (ii) Sellers shall defend, indemnify and hold Purchaser harmless from
and against any liability, claim, damage or expense, including reasonable
attorneys’ fees, incurred by Purchaser and arising from Sellers’ exercise of its
rights under this Section 6.9(b); and (iii) Sellers shall keep the information
contained in such records confidential in accordance with Section 8.5. The
provisions of this Section 6.9(a) and (b) shall survive the Closing.
     6.10 Meeting Room. Beginning three (3) weeks prior to the Closing Date,
Sellers shall endeavor to cause Manager to provide to Purchaser, at no cost or
expense to Purchaser, a meeting room suitable for Purchaser to conduct
interviews, copy records and such other business on the Property as Purchaser
shall reasonably require.
     6.11 Proprietary Property. Purchaser understands and agrees that following
the Management Termination Date the Hotel will not be subject to a management
agreement or license agreement providing for such Hotel to continue to be
operated as a Westin flagged hotel, and Purchaser and its Affiliates shall have
no right to use, and Sellers, Manager and its Affiliates shall have no right to
use, and Sellers, Manager and its Affiliates shall have the right to remove,
without any obligation to replace or restore, all Tangible Personal Property and
Intangible Personal Property (including, without limitation, signage) containing
the name or logo of “Westin,” or any derivative thereof; or names of any
subsidiaries of Westin, or any derivatives thereof (collectively, “Westin Names
and Marks”) from the Hotel. Such items may not be used by Purchaser at another
hotel owned or operated by Purchaser or its Affiliates or relabeled for use by
Purchaser or its Affiliates. Further, Sellers and their Affiliates are not
transferring,

32



--------------------------------------------------------------------------------



 



Purchaser and its Affiliates shall not have the right to use, and Sellers,
Manager and their Affiliates have the right to remove without any obligation to
replace or restore all proprietary Tangible Personal Property and Intangible
Personal Property, including but not limited to software databases, applications
and licensed software. To the extent any such removal is not completed prior to
Closing, Purchaser shall grant Sellers and its Affiliates the right, for up to
seventy-two (72) hours after the Management Termination Date, to remove, or
cause to be removed such Tangible Personal Property and Intangible Personal
Property. Reservation and front office system software, other software
proprietary to the Westin system and license codes for such Hotel will not be
transferred to Purchaser, and Purchaser shall be responsible at its sole cost
and expense for having a new reservation and front office system in place on the
Management Termination Date. Purchaser shall cause all interior and exterior
signage containing any Westin Names and Marks to be covered on and after the
Management Termination Date and to be removed promptly after the Management
Termination Date.
ARTICLE VII
CLOSING
     7.1 Closing. The Closing shall occur on the Closing Date. As more
particularly described below, at the Closing the parties hereto will (i) execute
or cause to be executed, or instruct the Escrow Agent to release, all of the
documents required to be delivered in connection with the transactions
contemplated hereby (the “Closing Documents”), (ii) deliver or cause to be
delivered the same to Escrow Agent, and (iii) take or cause to be taken all
other action required to be taken in respect of the transactions contemplated
hereby. The Closing will occur at the offices of the Escrow Agent, or at such
other place as Purchaser and Sellers may agree. At the Closing, Purchaser shall
deliver the balance of the Purchase Price to Escrow Agent as provided herein. As
provided herein, the parties hereto will agree upon adjustments and prorations
to certain items that cannot be exactly determined at the Closing and will make
the appropriate adjustments with respect thereto. Possession of the Property
shall be delivered to Purchaser at the Closing, subject to Permitted Title
Exceptions and the rights of tenants, licensees and concessionaires under the
Occupancy Agreements and guests in possession.
     7.2 Sellers’ Deliveries. At the Closing, Sellers shall deliver to Escrow
Agent all of the following instruments, each of which shall have been duly
executed and, where applicable, acknowledged and/or sworn, on behalf of Sellers
and shall be dated to be effective as of the Closing Date:
          (a) The Declaration.
          (b) The Deeds.
          (c) The Bill of Sale.
          (d) The Assignment and Assumption Agreement.
          (e) The Assignment of Occupancy Agreements.

33



--------------------------------------------------------------------------------



 



          (f) The FIRPTA Certificate.
          (g) The Trademark License Agreement.
          (h) The Easement Agreements.
          (i) The Golf Course Agreement.
          (j) The Executive Agreement.
          (k) The CCR Estoppels.
          (l) The Memorandum of Additional Covenants.
          (m) A closing certificate pursuant to which Sellers confirm that,
subject to Sellers’ right to update the representations and warranties pursuant
to Article III, all of the representations and warranties of Sellers as of the
Closing Date are true and correct in all material respects and that all of
covenants of Seller have been fully performed in all material respects.
          (n) Sellers shall assign (or cause any of its Affiliates to assign) to
Purchaser the number of Equivalent Dwelling Units (“EDUs”) set forth on
Schedule 2.4(a) to Purchaser without warranty or recourse whatsoever, and shall
be assigned pursuant to the EDU Assignment. Notwithstanding anything herein, but
subject to Purchaser’s closing of the purchase of the Property, Purchaser shall
be responsible for the payment of all impact fees, extension fees and other
costs to utility providers for said EDU capacity which are to be paid on or
after date of this Agreement. If Closing occurs, Purchaser, at Purchaser’s
expense, shall be responsible for extending as necessary any water or sanitary
sewer mains or laterals and other utilities Purchaser may require to develop the
Property. Subject to the foregoing reservation, any EDUs applicable to land
owned by Sellers and not conveyed to Purchaser under the EDU Assignment shall
remain the sole property of Sellers.
          (o) The Annexation Agreement.
          (p) Deliver information regarding, as to each Hotel Employee whose
employment is to be continued by Purchaser, the date to which such Hotel
Employee has been paid, accrued but unpaid vacation pay, whether such Hotel
Employee is participating in a group health plan maintained by Sellers or
Manager or any of their Affiliates through the exercise of COBRA benefits, and
all other fringe benefits.
          (q) Deliver information regarding Hotel Employees whose employment is
to be continued by Purchaser with respect to salaries and duties and length of
service.
          (r) Any other document or instrument specifically required by this
Agreement to be delivered by Sellers on or before the Closing Date.
          Sellers shall also deliver, to the extent it is legally entitled to do
so, to Purchaser or make available to Purchaser at the Property:

34



--------------------------------------------------------------------------------



 



          (a) Certificate(s)/Registration of Title for any vehicle owned by
Sellers and used in connection with the Property,
          (b) all original Warranties and Guarantees, Operating Agreements,
Leased Property Agreements, Occupancy Agreements, and Off-Site Facility
Agreements to be assigned to and assumed by Purchaser and in Sellers’
possession,
          (c) information as to all advance room reservations, functions and the
like, in reasonable detail so as to enable Purchaser to honor Sellers’
commitments in that regard, and
          (d) information as to outstanding accounts receivable, including the
Rooms Ledger as of midnight on the date prior to the Closing, including the name
of each account and the amount due.
     7.3 Purchaser’s Deliveries. At or prior to the Closing, Purchaser shall
deliver or cause to be delivered to Escrow Agent the following, duly executed
and, where applicable, acknowledged and/or sworn on behalf of Purchaser, and
dated as of the Closing Date:
          (a) The Assignment and Assumption Agreement.
          (b) The Assignment of Occupancy Agreements.
          (c) The Trademark License Agreement.
          (d) The Easement Agreements.
          (e) The Golf Course Agreement.
          (f) The Executive Agreement.
          (g) The EDU Assignment.
          (h) The Annexation Agreement (if finalized prior to Closing, and if
not, then following the Closing as provided in Section 2.4(e).
          (i) Any other documents or instruments specifically required by this
Agreement to be delivered by Purchaser on or before the Closing Date.
          (j) At the Closing, Purchaser shall deliver to Escrow Agent the
portion of the Purchase Price described in Section 2.2 hereof.
     7.4 Additional Deliveries. At the times specified below, Purchaser and
Sellers shall each execute and deliver or cause to be delivered:
          (a) Not later than the Closing Date, a Sellers’ closing statement or a
Purchaser’s closing statement, as applicable, reflecting the Purchase Price and
the adjustments and prorations required hereunder and the allocation of income
and expenses required hereby.

35



--------------------------------------------------------------------------------



 



          (b) Not later than the Closing Date, such other and further documents,
papers and instruments, including, but not limited to, customary affidavits as
to debts and liens and parties in possession required by the Title Company to
issue the Owner’s Title Policy, as may be reasonably required by the parties
hereto or their respective counsel or the Title Company which are not
inconsistent with this Agreement or the other Closing Documents.
          (c) The Transition Agreement, if applicable.
     To the extent the delivery of any of the items in Sections 7.2, 7.3 or 7.4
of this Agreement are conditions precedent to the obligation of a party pursuant
to Sections 5.1 or 5.2 of this Agreement, and the condition relating to any such
item is not satisfied as of Closing, but the party for whose benefit such
unsatisfied condition is made elects, nonetheless, to proceed to Closing, the
delivery of the item applicable to the unsatisfied condition shall not be
required pursuant to the provisions of Sections 7.2, 7.3 or 7.4 of this
Agreement.
     7.5 Closing Costs. Except as is explicitly provided in this Agreement, each
party hereto shall pay its own legal fees and expenses. All filing fees for the
Deed and the transfer, recording, sales or other similar taxes and surtaxes due
with respect to the transfer of title, as well as the cost for title insurance,
endorsements and surveys, and any other costs specified on Schedule 1 attached
hereto, shall all be paid in accordance with allocations set forth in Schedule
1. To the extent releases or corrective instruments are required to be delivered
by Sellers pursuant to the terms of this Agreement, Sellers shall pay for the
costs associated with the releases of any deeds of trust, mortgages and other
Monetary Title Encumbrances encumbering the Property and for any costs
associated with any corrective instruments. All other costs (except any costs
incurred by either party for its own account) that are necessary to carry out
the transactions contemplated hereunder shall be allocated between Purchaser and
Sellers in accordance with local custom in the jurisdiction in which the Hotel
is located. Purchaser shall pay at Closing (only if and when Closing occurs) all
termination fees payable to Manager in connection with the termination of the
Management Agreement in an amount not to exceed $3,260,000.00, and Sellers shall
pay any portion of the termination fees in excess of $3,260,000.00. The
provisions of this Section 7.5 shall survive the Closing and any termination of
this Agreement.

36



--------------------------------------------------------------------------------



 



     7.6 Revenue and Expense Allocations. All revenues and expenses with respect
to the Property, and applicable to the period of time before and after Closing,
determined in accordance with generally accepted accounting principles
consistently applied, shall be allocated between Sellers and Purchaser as
provided herein. Pursuant to such allocation, Sellers shall be entitled to all
revenue earned and shall be responsible for all expenses incurred for the period
of time up to but not including the date of Closing, and Purchaser shall be
entitled to all revenue earned and shall be responsible for all expenses
incurred for the period of time from, after and including the date of Closing.
Such allocations and adjustments shall be shown on the closing statement (with
such supporting documentation as the parties hereto may reasonably require being
attached as exhibits to the closing statements) and shall increase or decrease
(as the case may be) the cash amount payable by Purchaser pursuant to
Section 2.2 hereof. All prorations shall be made on the basis of the actual
number of days in the year and month in which the Closing occurs or in the
period of computation. Without limiting the generality of the foregoing, the
following items of revenue and expense shall be allocated and prorated at
Closing:
          (a) Current rents.
          (b) Real estate and personal property taxes (with maximum allowable
discounts for early or prompt payment).
          (c) Revenue and expenses under the Operating Agreements, Leased
Property Agreements and Off-Site Facility Agreements to which Sellers are a
party, to be assigned to and assumed by Purchaser. Sellers and Purchaser agree
that obligations and expenses under Operating Agreements which constitute
ongoing construction, capital improvement and other similar work, shall be
allocated to Sellers as to work completed prior to the Closing Date (and
applicable retainage related thereto), and shall be assumed by and allocated to
Purchaser as to work completed from and after the Closing Date (and applicable
retainage related thereto). Sellers shall be responsible for payments of amounts
owing to third parties in respect of inventory, materials and supplies ordered
by Sellers in respect of the Hotel room and clubhouse renovations prior to the
Closing Date, including, without limitation sheers, chairs and wall coverings.
          (d) Utility charges (including, but not limited to, charges for phone
service, cable television, gas, water, sewer and electricity).
          (e) Municipal or other governmental improvement liens and special
assessments, which shall be paid by Sellers at Closing where the work has been
completed, and which shall be assumed by Purchaser at Closing and paid by
Purchaser where the work has been authorized or started, but not completed;
provided, however, that if such liens or assessments are payable in
installments, the amount of the installment applicable to the period which
includes the Closing Date shall be allocated in the same manner as other items
of expenses herein; and for all other installments, Sellers shall be responsible
for the payment of and shall pay such installments relating to periods prior to
the Closing Date and Purchaser shall be responsible for the payment of and shall
pay such installments relating to periods from and after the Closing Date.
          (f) License and permit fees, where transferable.

37



--------------------------------------------------------------------------------



 



          (g) All other revenues and expenses of the Property, including, but
not limited to, such things as restaurant, bar and meeting room income and
expenses and the like.
          (h) The Rooms Ledger and housekeeping costs for the date of Closing
(to be apportioned equally between Sellers and Purchaser).
          (i) Purchaser shall receive a credit in an amount equal to the value
of any voucher, coupons or other discounted or free services or accommodations
that are (x) issued prior to the Effective Date with respect to such items for
which Sellers have not received cash consideration in the amount of the face
value of such item and (y) issued prior to Closing with respect to such items
for which Sellers have received cash consideration in the amount of the face
value of such item, and that in either case are scheduled or otherwise available
to be used on or after the Closing Date, provided that the foregoing shall be
reduced by twenty percent (20%).
          (j) Purchaser shall receive a credit for all costs and expenses
associated with salary, wages, bonuses, profit sharing, pension, health and
welfare benefits, employee severance payments and other compensation and fringe
benefits that are earned but unpaid as of the Closing Date (except that Sellers
shall only be obligated to pay one-half of any bonus or incentive compensation
payable in connection with the transfer of the Hotel), and any personal time off
(i.e., vacation days) earned or accrued by the Hotel Employees as of the Closing
Date, together with all employment taxes with respect thereto, including,
without limitation, any withholding and employer contributions required under
any Applicable Law (excluding sick leave earned or accrued by the Hotel
Employees as of the Closing Date, which shall be the responsibility of Purchaser
without a corresponding credit on the closing statement).
          (k) Such other items as are usually and customarily prorated between
purchasers and sellers of hotel and golf properties in the area where the
Property is located.
     Sellers shall receive a credit for any prepaid expenses for which Purchaser
is assuming the underlying obligation accruing to periods on or after the
Closing Date and utility and other deposits relating to the Property that are
assigned to Purchaser. Purchaser shall receive a credit against the Purchase
Price for the total of (i) prepaid rents, (ii) prepaid room receipts and
deposits, function receipts and deposits and other reservation receipts and
deposits, and (iii) unforfeited security deposits together with any interest
payable to a tenant thereon held by Sellers under Occupancy Agreements. At
Closing, Sellers shall sell to Purchaser in connection with the Hotel, and
Purchaser shall purchase from Sellers, at face value, in addition to the
Purchase Price: (i) all petty cash funds in connection with the Hotel guest
operations at the Property; and (ii) the so-called “guest ledger” as mutually
approved by Purchaser and Sellers for the Hotel of guest accounts receivable
payable to the Hotel as of the check out time for the Hotel on the Closing Date
(based on guests and customers then using the Hotel) both (1) in occupancy from
the preceding night through check out time the morning of the Closing Date, and
(2) previously in occupancy prior to check out time on the Closing Date. For
purposes of this Agreement, transfer or sale at face value shall have the
following meanings: (i) for petty cash, an amount equal to the total of all
petty cash funds on hand and transferred to Purchaser; and (ii) for the guest
ledger, the total of all credit card accounts receivable as shown on the records
of the Hotel, less actual collection costs (i.e., fees retained by credit card
companies), less accounting charges for rooms furnished on a gratuity or
complimentary basis to any hotel staff or

38



--------------------------------------------------------------------------------



 



as an accommodation to other parties and less Purchaser’s one-half (1/2) share
of the Rooms Ledger for the date of Closing per Section 7.6(h). The purchase
price of said petty cash fund and guest ledger shall be paid to Sellers at
Closing by a credit to Sellers in the computation of the adjustments and
prorations on the Closing Date. Other than petty cash, there shall be no
transfer of working capital or other funds held by Sellers or Manager at
Closing.
     Sellers or Manager on behalf of Sellers shall be required to pay or cause
to be paid all retail sales (as distinguished from any tax on the sale of any
personal property effected pursuant to this Agreement), occupancy and liquor
taxes and like impositions up to and accruing prior to the Closing Date but not
including the date of Closing. Any such taxes applicable to the Rooms Ledger
shall be apportioned equally between Sellers and Purchaser.
     If accurate allocations cannot be made at Closing because current bills are
not obtainable (as, for example, in the case of utility bills and/or real estate
or personal property taxes), the parties shall allocate such revenue or expenses
at Closing on the best available information, subject to adjustment upon receipt
of the final bill or other evidence of the applicable revenue or expense. The
obligation to make the adjustment shall survive the closing of the transaction
contemplated by this Agreement for a period of ninety (90) days unless the final
bill or other evidence of the applicable revenue or expense is not available
within ninety (90) days, in which case such obligations to adjust shall survive
for such period of time for the parties to receive such bill or other evidence
and make payment to each other based on the same. Any revenue received or
expense incurred by Sellers or by Purchaser with respect to the Property after
the date of Closing shall be promptly allocated in the manner described herein
and the parties shall promptly pay or reimburse any amount due. If Sellers and
Purchaser are unable to agree on any prorated items required to be contained in
the closing statement on the Closing Date, the Closing shall occur and a
preliminary closing statement shall be signed with respect to such amounts and
issues that are agreed upon by Sellers and Purchaser. With respect to any
closing statement amounts or issues that are not agreed upon at Closing, such
disputed sums shall be placed into escrow with Escrow Agent and Sellers and
Purchaser shall thereafter work in good faith to resolve, allocate or prorate
such amounts or issues on a cash basis; provided that if such amounts or issues
are not fully agreed upon and paid within ten (10) business days after the
Closing, then, in such event, such amounts or issues shall be submitted to
Deloitte & Touche or another independent certified public accountant with a
hospitality practice reasonably acceptable to Sellers and Purchaser, for final
resolution, and Sellers and Purchaser agree to be bound by the determination of
such accountant. The costs and expenses incurred in connection with the services
of such accountant shall be borne and paid equally by Purchaser and Sellers.
Sellers or their representatives shall have the right to institute tax reduction
or other proceedings to reduce the assessed valuation of the Property with
respect to the period ending at the end of the fiscal year prior to the year in
which the Closing occurs provided that Sellers shall not enter into any
settlement that would bind the Property to having a higher assessed value after
the Closing than would have been the case had such settlement not occurred. If
Purchaser, at any time following the Closing, institutes tax reduction or other
proceedings to reduce the assessed valuation of the Property with respect to the
period ending at the end of the fiscal year in which the Closing occurs, then
Purchaser agrees to coordinate such proceedings with Sellers and seek Sellers’
input so as to maximize the benefits to both Sellers and Purchaser pursuant
thereto. If any refund of any real property tax, water rates and charges, sewer
taxes and rents or similar items is issued after the Closing Date for any period
that includes the period prior to the Closing Date, then such

39



--------------------------------------------------------------------------------



 



refund shall be applied as follows: first, to the cost incurred in obtaining
such refund, second, to any amount required to be refunded to any tenants under
any Occupancy Agreements in accordance with the terms of such Occupancy
Agreements, to the extent applicable, and third, the balance of such refund, if
any, shall be apportioned between Sellers and Purchaser as of the Closing Date.
The provisions of this Section 7.6 shall survive the Closing for a period of
ninety (90) days, or such longer period as is reasonably necessary for the
parties to comply with the obligations set forth in this Section 7.6 (e.g.,
reproration of taxes upon receipt of final tax bill).
     7.7 Safe Deposit Boxes. On the Closing Date, Sellers shall cause Manager to
make available to Purchaser at the Hotel all receipts and agreements in
Manager’s possession relating to all safe deposit boxes in use at the Hotel,
other than safes or lockboxes, if any, located inside individual guest rooms in
the Hotel. From and after the Closing, Sellers and Manager shall be relieved of
any and all responsibility in connection with each said box, and Purchaser shall
indemnify Sellers, Manager and any Affiliate thereof and hold them harmless from
and against any claim, liability, cost or expense (including reasonable
attorneys’ fees) incurred by them with respect thereto. Sellers shall hold
Purchaser harmless from any other liability, claim, cost or expense (including
reasonable attorney’s fees) with respect to such safety deposit box arising out
of acts, omissions or occurrences occurring prior to the Closing Date. The
provisions of this Section 7.7 shall survive the Closing.
     7.8 Inventory of Baggage. The representatives of Sellers and/or Manager,
and of Purchaser shall prepare an inventory of baggage at the Hotel as of 12:00
noon on the Closing Date (which inventory of baggage shall be binding on all
parties thereto) of (i) all luggage, valises and trunks checked or left in the
care of the Hotel by guests then or formerly in the Hotel, (ii) parcels,
laundry, valet packages and other property of guests checked or left in the care
of the Hotel by guests then or formerly in the Hotel (excluding, however,
property in Hotel safe deposit boxes), (iii) all luggage or other property of
guests retained by Sellers or Manager as security for any unpaid accounts
receivable, and (iv) all items contained in the Hotel lost and found. Purchaser
shall be responsible from and after the Closing Date for all baggage and other
items listed in such inventory of baggage, and Purchaser shall indemnify and
hold Sellers and any Affiliate thereof harmless from and against any claim,
liability, cost or expense (including reasonable attorneys’ fees) incurred by
them with respect thereto. Sellers hereby agrees to hold Purchaser harmless from
any other liability or claims with respect to such inventory of baggage arising
out of acts, omissions or occurrences occurring prior to the Closing Date. The
provisions of this Section 7.8 shall survive the Closing.
     7.9 Acquisition and Payment for Inventory. Sellers agree to sell to
Purchaser and Purchaser agrees to purchase from Sellers, at cost, all unopened
food and beverage and all retail merchandise held for sale on the Hotel and the
Golf Course, for a price equal to the cost of such Inventory. The cost of such
Inventory is not included in the Purchase Price. In connection with Closing,
Purchaser and Sellers shall conduct an inspection of such Inventory to verify
the amount of such Inventory. Notwithstanding the foregoing, Manager shall have
the right pursuant to the Management Agreement to acquire from Sellers all
Inventory bearing the identification of Westin. In no event shall Purchaser be
required to purchase Inventory bearing the identification of Westin and/or
Inventory not being conveyed to Purchaser pursuant to the express terms of this
Agreement.

40



--------------------------------------------------------------------------------



 



     7.10 Assumption. At Closing, Purchaser shall assume all (i) obligations
that Purchaser expressly assumes under this Agreement and/or the Assignment and
Assumption Agreement, (ii) Advance Bookings, (iii) liabilities for which
Purchaser receives a credit to the Purchase Price on the closing statement or
pursuant to any post-closing adjustments, and (iv) obligations under Permitted
Title Exceptions that accrue to the period from and after the Closing Date, or
that accrue to the period prior to the Closing Date and for which Purchaser
receives a credit to the Purchase Price on the closing statement or pursuant to
any post-closing adjustments. Except for the foregoing assumed liabilities and
expenses prorated pursuant to Section 7.6 hereof and any liabilities and
expenses caused by Purchaser or any Affiliate of Purchaser acting on behalf of
Purchaser in connection with Purchaser’s inspection activity for which Purchaser
shall be liable, Sellers’ shall not be released from liability to any unrelated
third party, other than Purchaser, as provided in Section 3.28, accruing prior
to the Closing Date with respect to the ownership, use and operation of the
Property, including the Hotel including any pre-Closing tax liabilities. The
provisions of this Section 7.10 shall survive the Closing.
ARTICLE VIII
GENERAL PROVISIONS
     8.1 Fire or Other Casualty. Sellers agree to give Purchaser prompt notice
of any fire or other casualty to the Property that occurs between the Effective
Date and the Closing Date and which costs more than One Hundred Thousand Dollars
($100,000) to repair. If, prior to Closing, the Property is damaged by fire or
other casualty and (i) less than fifteen percent (15%) of the Hotel Improvements
(including the Improvements and the grass located on the golf courses included
in the Property) are damaged or destroyed, and (ii) the damage would cost not
more than two percent (2%) of the Purchase Price to repair (including the lost
profit of the business for the estimated repair period), then neither party
shall have the right to terminate its obligations under this Agreement to
purchase or sell the Property by reason thereof and the Closing shall take place
without abatement of the Purchase Price; but, if the Property is insured,
Sellers shall assign to Purchaser at the Closing all of Sellers’ interest in any
insurance proceeds (except use and occupancy insurance, rent loss and business
interruption insurance, and any similar insurance for the period preceding the
Closing Date) that may be payable to Sellers on account of any such fire or
other casualty or, if the Property is uninsured, then Sellers shall pay to
Purchaser at Closing an amount equal to the cost of repairing the damage, to the
extent such proceeds or sums have not been previously expended or are otherwise
required to reimburse Sellers for actual expenditures of restoration, plus
Sellers shall credit the amount of any deductibles under any policies related to
such insurance proceeds against the Purchase Price. If any such damage due to
fire or other casualty affects more than fifteen percent (15%) of the
Improvements or would cost in excess of two percent (2%) of the Purchase Price
to repair (including the lost profit of the business for the estimated repair
period), either Purchaser or, if such loss is uninsured, excluding Sellers’
deductibles, in an amount in excess of Five Million Dollars ($5,000,000.00),
Sellers may terminate its obligations under this Agreement by written notice
given to the other party within ten (10) days after Sellers have given Purchaser
the notice of damage or casualty referred to in this Section 8.1, or on the
Closing Date, whichever is earlier, in which case the Additional Deposit, if
paid, and one-half of the Initial Deposit shall be promptly returned to
Purchaser, Sellers shall be paid one-half of the Initial Deposit (unless Sellers
terminate this Agreement in connection with an uninsured casualty, in which
event the entire Initial Deposit shall be refunded to Purchaser) and the parties
hereto shall be released of all

41



--------------------------------------------------------------------------------



 



further obligations hereunder with respect to the Property except those which
expressly survive a termination of this Agreement. Should Purchaser and Sellers
elect to proceed to Closing notwithstanding the amount of the loss, the Closing
shall take place without abatement of the Purchase Price and at Closing, Sellers
shall assign to Purchaser all of Sellers’ interest in any insurance proceeds to
the extent the loss was insured (except use and occupancy insurance, rent loss
and business interruption insurance, and any similar insurance for the period
preceding the Closing Date) that may be payable to Sellers on account of any
such fire or other casualty to the extent such proceeds or sums have not been
previously expended or are otherwise not required to reimburse Sellers for
actual expenditures of restoration plus Sellers shall credit the amount of any
deductibles under any policies related to such insurance proceeds against the
Purchase Price (except to the extent such sums have been previously expended on
the restoration), or, to the extent the loss was not insured, Sellers shall
grant to Purchaser a credit against the Purchase Price equal to the amount
required to complete such repairs or restoration. Sellers shall cooperate and
use their reasonable best efforts to cause insurers to pay claims as
expeditiously as possible.
     8.2 Condemnation. After the Effective Date, Sellers agree to give Purchaser
prompt notice of any notice it receives of any taking (or threat of taking) by
condemnation of any part of or rights appurtenant to the Real Property. If such
taking affects (or will affect) more than fifteen percent (15%) of the Land or
will materially interfere with the operation or use of the Hotel which
constitutes a part of such Real Property, Purchaser may terminate this Agreement
by written notice to Sellers within ten (10) days after Sellers have given
Purchaser the notice of taking referred to in this Section 8.2, or on the
Closing Date, whichever is earlier. For purposes of this Section 8.2, a taking
will materially interfere with the operation or use of the Hotel if it leaves
remaining a balance of the Real Property in a condition that may not reasonably
be anticipated to be economically operated for the purposes and in the manner in
which the Real Property was operated prior to such taking comparable to the
operations that are existing as of the Effective Date. If Purchaser exercises
its option to terminate this Agreement pursuant to this Section 8.2, the
Additional Deposit and one-half of the Initial Deposit shall be promptly
returned to Purchaser, Sellers shall be paid one-half of the Initial Deposit and
the parties hereto shall be released from all further obligations hereunder with
respect to the Property, except those which expressly survive a termination of
this Agreement. If Purchaser does not so elect to terminate this Agreement, then
the Closing shall take place as provided herein, and Sellers shall assign to
Purchaser at the Closing all of Sellers’ interest in any condemnation award that
may be payable to Sellers on account of any such condemnation and, at Closing,
Sellers shall credit to the amount of the Purchase Price payable by Purchaser
the amount, if any, of condemnation proceeds received by Sellers between the
Effective Date and Closing less (i) any amounts reasonably expended by Sellers
or Manager in collecting such sums, (ii) any amounts reasonably used by Sellers
or Manager to repair the Property as a result of such condemnation, and
(iii) any amounts that are reasonably allocated to lost earnings or other
damages or losses (other than unrepaired property damages) reasonably allocated
or attributed to the period of time prior to Closing. If, prior to the Closing,
there shall occur a taking by condemnation of any part of or rights appurtenant
to the Property that does not affect more than fifteen percent (15%) of the Land
or does not materially interfere with the operation or use of the Hotel,
Purchaser shall not have the right to terminate this Agreement by reason thereof
and the Closing shall take place without abatement of the Purchase Price, but
Sellers shall assign to Purchaser at the Closing all of Sellers’ interest in any
condemnation award which may be payable to Sellers on account of

42



--------------------------------------------------------------------------------



 



any such condemnation and, at Closing, Sellers shall credit to the amount of the
Purchase Price payable by Purchaser the amount, if any, of condemnation proceeds
received by Sellers between the Effective Date and Closing less (i) any amounts
reasonably expended by Sellers or Manager in collecting such sums, (ii) any
amounts reasonably used by Sellers or Manager to repair the Property as a result
of such condemnation, and (iii) any amounts which are reasonably allocated to
lost earnings or other damages or losses (other than unrepaired property
damages) reasonably allocated or attributed to the period of time prior to
Closing. Provided Purchaser has not exercised its right to terminate this
Agreement pursuant to this Section 8.2, Sellers shall notify Purchaser in
advance regarding any proceeding or negotiation with respect to the condemnation
and Purchaser shall have a reasonable right, at its own cost and expense, to
appear and participate in any such proceeding or negotiation. For purposes of
Sections 8.1 and 8.2 of this Agreement, estimates of costs and time required for
restoration or repair shall be made by an architect or engineer, as appropriate,
designated by Sellers and reasonably acceptable to Purchaser.
     8.3 Broker. Purchaser warrants and represents to Sellers that Purchaser has
not dealt with any real estate broker in connection with this transaction, nor
has Purchaser been introduced to the Property or to Sellers by any real estate
broker, and Purchaser shall indemnify Sellers and hold Sellers harmless from and
against any claims, suits, demands or liabilities of any kind or nature
whatsoever arising on account of the claim of any other person, firm or
corporation to a real estate brokerage commission or a finder’s fee as a result
of having dealt with Purchaser, or as a result of having introduced Purchaser to
Sellers or to the Property. In like manner, Sellers warrants and represents to
Purchaser that, other than Jowell W. Thome (“Sellers’ Broker”) Sellers have not
dealt with any real estate broker in connection with this transaction, nor have
Sellers been introduced to Purchaser by any other real estate broker, and
Sellers shall indemnify Purchaser and save and hold Purchaser harmless from and
against any claims, suits, demands or liabilities of any kind or nature
whatsoever arising on account of the claim of any person, firm or corporation to
a real estate brokerage commission or a finder’s fee as a result of having dealt
with Sellers in connection with this transaction, other than Sellers’ Broker. If
this transaction closes, Sellers shall pay the commission owed to Sellers’
Broker in accordance with the terms of a separate written agreement with
Sellers’ Broker. The provisions of this Section 8.3 shall survive the Closing
and any termination of this Agreement.
     8.4 Tax Clearance Certificates. Sellers and Purchaser acknowledge that they
do not intend to obtain any sale and occupancy or similar tax clearance
certificates shall be obtained in connection with the Closing, and Sellers shall
indemnify Purchaser for any such taxes attributable to the period prior to
Closing. The provisions of this Section 8.4 shall survive Closing.
     8.5 Confidentiality. Except as hereinafter provided, Purchaser and Sellers
and their Affiliates shall keep the terms, conditions and provisions of this
Agreement and all documents or information disclosed to or made available to or
discovered by each party in connection with this Agreement (including, without
limitation, the Submission Matters) confidential and such information shall be
used solely for the purpose of evaluating or effecting the transactions
contemplated by this Agreement, and, except as otherwise provided herein,
neither Purchaser nor Sellers shall disclose unless and until the Closing occurs
the terms, conditions and provisions of this Agreement or such other documents
or information, except to persons who, in the reasonable

43



--------------------------------------------------------------------------------



 



business judgment of Sellers or Purchaser, as applicable, “need to know” for the
purpose of evaluating or effecting the transactions contemplated by this
Agreement such as without limitation, city officials involved in Purchaser’s
proposed development of the Property and any expansions thereof, and who are
instructed to keep such information confidential, such as their respective
officers, directors, employees, attorneys, accountants, engineers, surveyors,
consultants, financiers, partners, investors, potential lessees and bankers and
such other third parties whose assistance is required in connection with the
consummation of this transaction and Purchaser’s proposed expansion and
development of the Property (collectively, “Representatives”); provided,
however, that information or documents shall not be subject to the provisions of
this Section 8.5 if, not otherwise in violation of this Section 8.5, such
information or documents, (i) were or become(s) generally available to the
public, (ii) were or become(s) available to Purchaser or its Affiliates or their
Representatives on a non-confidential basis from a source other than Sellers or
their Affiliates or Manager, or (iii) were or are developed by Purchaser or its
Affiliates or their Representatives without using or relying on any information
or documents otherwise covered by the provisions of this Section 8.5. As of the
Effective Date, the parties may either make a joint press release, or each party
may make an individual press release that is mutually and reasonably agreed to
by the other party; provided, that if the parties fail to agree on the contents
of a joint press release or separate press releases, each party may nevertheless
make its own individual press release, provided the other party shall be given a
reasonable opportunity to make, on the date of such individual press release,
its own individual press release, and copies of each such individual press
release shall be delivered to the other party prior to being made.
Notwithstanding anything herein to the contrary, it is acknowledged that Sellers
and Purchaser are, or are Affiliates of, respectively, regulated companies;
consequently, each of Sellers and Purchaser shall have the absolute and
unbridled right to disclose any information regarding the transaction
contemplated by this Agreement required by Applicable Laws or as determined to
be necessary or appropriate by them or their respective attorneys to satisfy
disclosure and reporting obligations. Furthermore, Sellers or Purchaser may
disclose any information related to the transaction contemplated by this
Agreement to a Person (the “Acquisition Target”) that Sellers or Purchaser or
their respective Affiliate intends to acquire or be acquired by via merger,
takeover, or otherwise. The dissemination of information shall, however, be
contingent upon the execution of a confidentiality agreement by and between
Sellers or Purchaser (or their respective Affiliates) and the Acquisition
Target. The terms of this Section 8.5 shall supersede any prior confidentiality
agreements executed by Sellers, Purchaser, or any of their respective
Affiliates, parents, or subsidiaries, to the extent such confidentiality
agreements relate or refer, directly or indirectly, to the transactions
contemplated by this Agreement. The provisions of this Section 8.5 relating to
press releases shall not survive the Closing and all the provisions of this
Section 8.5 shall survive a termination of this Agreement for a period of two
(2) years after such termination; provided, however, that any liabilities or
obligations of either Sellers, Purchaser or any of their respective Affiliates,
parents, or subsidiaries that may have accrued or arisen under any
confidentiality agreements prior to the Effective Date shall survive such
confidentiality agreements being superceded hereby.
     If either Sellers or Purchaser or any of their Affiliates or any of their
Representatives is required by any subpoena, interrogatories, request for
production, or other legal process or by any Applicable Laws to disclose any
confidential information, Sellers or Purchaser, as applicable, will give the
other party prompt written notice of the requirement and will cooperate with the
other party so that the other party, at its expense, may seek an appropriate
protective

44



--------------------------------------------------------------------------------



 



order. In the absence of a protective order, the party required to disclose,
including any Representatives, may disclose only such confidential information
as may be necessary to avoid any penalty, sanction, or other material adverse
consequence, and the party required to disclose will use reasonable efforts to
secure confidential treatment of any confidential information so disclosed.
     Sellers and Purchaser acknowledge that the breach of the provisions of this
Section 8.5 by the other party or its respective Affiliates or Representatives
may cause irreparable harm to the non-breaching party for which damages may not
constitute an adequate remedy. Accordingly, the parties agree that any
attempted, threatened, or actual breach of the provisions of this Section 8.5 by
one party or its Affiliates or Representatives may be enjoined by an appropriate
court order or judgment. The parties waive any requirement for the posting of a
bond or other security as a condition to such court order or judgment.
Injunctive relief will not be the sole remedy of the non-breaching party for a
breach of the provisions of this Section 8.5, and all legal and equitable
remedies will continue to be available to the non-breaching party. If the
non-breaching party is the prevailing party in any litigation relating to the
breach of the provisions of this Section 8.5 by the other party or its
Affiliates or Representatives, the non-breaching party will be entitled to
recover (in addition to any damages or other relief granted) its reasonable
legal fees and other expenses in connection with such litigation.
     8.6 Liquor Licenses. Sellers shall use commercially reasonable efforts to
cause Manager, or its liquor subsidiary, to enter into an agreement with
Purchaser, on customary and reasonable terms, which agreement shall allow
Purchaser to “use” Managers (or its liquor subsidiary’s) liquor license until
such time as Purchaser obtains its liquor license (the “Short-Term License”). If
Manager or its liquor subsidiary is unwilling to enter into such customary and
reasonable agreement at Closing and Purchaser has been unable to obtain its own
liquor license for the Property prior to Closing, Purchaser shall have the right
to extend the Closing Date to the earliest of (x) three business days following
the date Purchaser obtains such liquor license, (y) three business days
following the date Purchaser obtains a Short-Term License from Manager or its
Affiliate or (z) February 29, 2008. Such extension right must be exercised by
Purchaser’s delivery of not less than seven (7) business days prior written
notice to Sellers and the concurrent deposit with the Title Company of an
additional deposit of $5,000,000.00 (the “Closing Extension Deposit”). The
Closing Extension Deposit shall be applicable to the Purchase Price at Closing,
but shall be non-refundable to Purchaser except in instances hereunder where the
Additional Deposit is returned to Purchaser.
     8.7 Sellers’ Accounts Receivable. It is expressly agreed by and between
Purchaser and Sellers that Sellers are hereby agreeing to sell or cause to be
sold to Purchaser at Closing all of Sellers’ accounts receivable attributable to
the period prior to Closing. Purchaser shall pay for such accounts receivable at
ninety-seven percent (97%) of the value of such accounts receivable as shown on
the Hotel’s books and records, it being expressly understood that such amount is
not included in the Purchase Price. Notwithstanding the foregoing, Purchaser
shall not be obligated to purchase and Sellers shall retain those accounts
receivables identified on Schedule 8.7, and Purchaser agrees to promptly remit
to Sellers any sums received with respect to such excluded accounts receivables.

45



--------------------------------------------------------------------------------



 



     8.8 Cooperation on Tax Matters. Following the Closing, the parties shall
reasonably cooperate with each other and shall make available to the other, as
reasonably requested and at the expense of the requesting party, and to any
taxing authority, all information, records or documents relating to tax
liabilities or potential tax liabilities of Sellers for all periods on or prior
to the Closing and any information which may be relevant to determining the
amount payable under this Agreement, and shall preserve all such information,
records and documents at least until the expiration of any applicable statute of
limitations or extensions thereof. Sellers shall make available to Purchaser the
records of individual wages of all employees, as well as copies of state
unemployment tax returns, to the extent necessary for Purchaser to verify future
unemployment tax rates and to calculate the correct taxable payroll for the
remainder of the calendar year in which the transaction occurs. Sellers also
shall file terminating Forms W-2 and Forms 1099 with respect to periods through
and including the Closing Date, as appropriate. The provisions of this Section
8.8 will survive the Closing.
     8.9 SEC Filings. In order to assist with any potential future Securities
and Exchange Commission (“SEC”) filing requirements of Purchaser’s ultimate
parent, Sellers shall, shall cause their Affiliates to, and shall use
commercially reasonable efforts to cause Manager and its Affiliates to,
(i) provide such cooperation, and use reasonable best efforts to cause Sellers’
and Manager’s independent accountants with respect to the Property to cooperate,
as Purchaser may reasonably request in connection with such filing requirements,
(ii) make available the officers of Sellers and/or Sellers’ ultimate parent and
(iii) cooperate with Purchaser in Purchaser’s efforts to cause such independent
accountants to (x) deliver consents to the inclusion or incorporation by
reference of any report in the SEC filings of Purchaser’s ultimate parent and
(y) deliver “comfort-letters” in customary form in connection with any such SEC
filing of Purchaser’s ultimate parent. Purchaser shall reimburse Sellers and/or
Sellers’ ultimate parent for all out-of-pocket expenses (including reasonable
attorneys’, accountants’ and other advisors’ fees and expenses) incurred by
Sellers and/or Sellers’ ultimate parent in connection with performing their
obligations under this Section 8.9. The provisions of this Section 8.9 will
survive the Closing.
ARTICLE IX
DEFAULT; TERMINATION RIGHTS
     9.1 Default by Sellers/Failure of Conditions Precedent. If any condition
set forth herein for the benefit of Purchaser cannot or will not be satisfied
prior to Closing (unless the failure to satisfy such condition is caused by the
default of Purchaser under this Agreement, or is otherwise within the reasonable
control of a Purchaser Party or caused by an action of a Purchaser Party, in
which event such condition shall be deemed waived), or if Seller defaults in the
performance of any of its obligations and, if curable, if Sellers fail to cure
any such matter or satisfy such condition within ten (10) business days after
written notice thereof from Purchaser (or such other time period as may be
explicitly provided for herein), (which ten (10) business day or other such time
periods shall, if necessary, automatically extend the Closing Date to the
expiration date of such ten (10) business day or other such time period), or
upon the occurrence of any other event that would entitle Purchaser to terminate
this Agreement and its obligations hereunder, unless otherwise provided for in
this Agreement, Purchaser, as its sole and exclusive

46



--------------------------------------------------------------------------------



 



remedy shall elect (a) to terminate this Agreement, in which event (i) the
Initial Deposit and the Additional Deposit shall be promptly returned to
Purchaser and Purchaser shall retain its right to enforce the indemnities and
other provisions of this Agreement which expressly survive a termination of this
Agreement, (ii) all other rights and obligations of Sellers and Purchaser
hereunder (except those set forth herein which expressly survive a termination
of this Agreement) shall terminate immediately, and (iii) Seller shall reimburse
Purchaser for all of its out-of-pocket expenses incurred in connection with the
negotiation of this Agreement, its due diligence of the Property, and its
preparation for the Closing, not to exceed $500,000.00; (b) to waive such matter
or condition and proceed to Closing with no reduction in the Purchase Price; (c)
to waive all other actions, rights, or claims for damages for the failure to
perform such obligations (other than costs and expenses incurred in enforcing
this Agreement and its right to enforce the indemnities and other provisions of
this Agreement which expressly survive a termination of this Agreement or
Closing), and to bring an equitable action to enforce Sellers’ obligations
pursuant to this Agreement by specific performance; provided, (i) Purchaser
shall provide written notice of Purchaser’s intention to enforce this Agreement
by specific performance and Sellers shall not have cured such default or
condition within fifteen (15) days following delivery of such notice, and
(ii) Purchaser’s suit for specific performance shall be filed against Sellers in
Bexar County, Texas, in which the Property is located, on or before seventy-five
(75) days following the then scheduled Closing Date, failing which, Purchaser
shall be barred from enforcing this Agreement by specific performance and shall
be deemed to have elected to terminate this Agreement as provided in clause
(a) above, or (d) extend Closing for a period not to exceed thirty (30) days to
afford Sellers additional time to satisfy such condition or cure such default
provided that if such condition is not satisfied or such default cured within
such thirty (30) day period then Purchaser’s sole remedies shall be to elect to
proceed under clause (a), (b) or (c) of this sentence as of the expiration of
such thirty (30) day period. If specific performance of Sellers’ obligations
hereunder is unavailable, Sellers, as Purchaser’s sole and exclusive remedy,
shall reimburse Purchaser for all of its out-of-pocket expenses incurred in
connection with the negotiation of this Agreement, its due diligence of the
Property, and its preparation for the Closing, not to exceed $500,000.00.
     9.2 Default by Purchaser/Failure of Conditions Precedent. If any condition
set forth herein for the benefit of Sellers (other than a default by Purchaser)
cannot or will not be satisfied prior to Closing (unless the failure to satisfy
such condition is caused by the default of Sellers under this Agreement, or is
otherwise within the reasonable control of Sellers, in which event such
condition shall be deemed waived), and if Purchaser fails to satisfy that
condition within ten (10) business days after written notice thereof from
Sellers (or such other time period as may be explicitly provided for herein),
(which ten (10) business day or other such time periods shall, if necessary,
automatically extend the Closing Date to the expiration date of such ten
(10) business day or other such time period), Sellers, as their sole and
exclusive remedy, shall elect either (a) to terminate this Agreement in which
event the Additional Deposit shall be promptly returned to Purchaser and the
parties hereto shall be released from all further obligations hereunder except
those which expressly survive a termination of this Agreement, or (b) to waive
such condition and its right to terminate, and instead, to proceed to Closing.
If Purchaser defaults in performing any of its obligations under this Agreement,
and Purchaser fails to cure any such default within the earlier of (i) the
Closing, or (ii) ten (10) business days after notice thereof from Sellers, then
Sellers’ sole remedy for such default shall be to terminate this Agreement and
receive the Deposit and to retain its right to enforce the indemnities and other

47



--------------------------------------------------------------------------------



 



provisions of this Agreement which expressly survive a termination of this
Agreement; provided, however, that Purchaser shall not be entitled to any notice
and right to cure in the event it wrongfully fails to proceed to Closing as
required by this Agreement. Sellers and Purchaser agree that, in the event of
such a default, the damages that Sellers would sustain as a result thereof would
be difficult if not impossible to ascertain. Therefore, Sellers and Purchaser
agree that, Sellers shall receive the Deposit and retain the right to enforce
the indemnities and other provisions of this Agreement which expressly survive a
termination of this Agreement, as full and complete liquidated damages and as
Sellers’ sole and exclusive remedy. The provisions of this Section 9.2 shall
survive the termination of this Agreement.
     9.3 Costs and Attorneys’ Fees. In the event of any litigation or dispute
between the parties arising out of or in any way connected with this Agreement,
resulting in any litigation, then the prevailing party in such litigation shall
be entitled to recover its costs of prosecuting and/or defending same,
including, without limitation, reasonable attorneys’ fees at trial and all
appellate levels. The provisions of this Section 9.3 shall survive the Closing
or any termination of this Agreement.
     9.4 Limitation of Liability. The liability of each party hereto resulting
from the breach or default by such party shall be limited to direct actual
damages incurred by the injured party and each party hereto hereby waives its
rights to recover from the other party punitive, exemplary, and speculative
damages. The provisions of this Section 9.4 shall survive the termination of
this Agreement. The provisions of this Section 9.4 shall not limit or affect the
rights of Sellers to receive the Deposit as liquidated damages as and when
provided in this Agreement.
ARTICLE X
MISCELLANEOUS PROVISIONS
     10.1 Completeness; Termination of Access Agreement; Modification. This
Agreement constitutes the entire agreement between the parties hereto with
respect to the transactions contemplated hereby and supersedes all prior
discussions, understandings, agreements and negotiations between the parties
hereto. This Agreement may be modified only by a written instrument duly
executed by the parties hereto. Sellers and Purchaser acknowledge and agree that
nothing contained in this Agreement shall affect the rights and obligations of
the parties under and pursuant to the Management Agreement.
     10.2 Assignments. Other than to an Affiliate of Purchaser, Purchaser may
not assign its rights hereunder without the prior consent of Sellers; however,
any such assignment (including one to Purchaser’s Affiliate) shall not relieve
Purchaser of its obligations under this Agreement prior to the Closing. To be
effective hereunder, any assignment by Purchaser hereunder, even one to an
Affiliate of Purchaser, must be accompanied by a fully executed and effective
assignment and assumption agreement provided to Sellers no later than five
(5) days prior to the Closing Date, provided that such executed agreement may
provide that it is effective as of the Closing Date. Notwithstanding the
foregoing, Purchaser shall have the right to designate any Affiliate as its
nominee to receive title to the Property or such portion or portions

48



--------------------------------------------------------------------------------



 



thereof. Purchaser shall provide Seller the names of such Affiliate nominees, if
any no later than five (5) days prior to the Closing Date. Sellers shall have
the right to assign their rights hereunder without the prior consent of
Purchaser; however, any such assignment (including one to Seller’s Affiliates)
shall not relieve Sellers of their obligations hereunder. To be effective
hereunder, any assignment by Sellers hereunder, even one to an Affiliate of
Sellers, must be accompanied by a fully executed and effective assignment and
assumption agreement provided to Purchaser no later than five (5) days prior to
the Closing Date, provided that such executed agreement may provide that it is
effective as of the Closing Date.
     10.3 Successors and Assigns. This Agreement shall bind and inure to the
benefit of the parties hereto and their permitted respective successors and
assigns.
     10.4 Days. If any action is required to be performed, or if any notice,
consent or other communication is given, on a day that is a Saturday or Sunday
or a legal holiday in the jurisdiction in which the action is required to be
performed or in which is located the intended recipient of such notice, consent
or other communication, such performance shall be deemed to be required, and
such notice, consent or other communication shall be deemed to be given, on the
first business day following such Saturday, Sunday or legal holiday. Unless
otherwise specified herein, all references herein to a “day” or “days” shall
refer to calendar days and not business days.
     10.5 Governing Law. This Agreement and all documents referred to herein
shall be governed by and construed and interpreted in accordance with the laws
of the state in which the Property is located without regard to its principles
of conflicts of law.
     10.6 Counterparts. To facilitate execution, this Agreement may be executed
in as many counterparts as may be required. It shall not be necessary that the
signature on behalf of both parties hereto appear on each counterpart hereof.
All counterparts hereof shall collectively constitute a single agreement.
Telecopied signatures shall have the same valid and binding effect as original
signatures.
     10.7 Severability. If any term, covenant or condition of this Agreement, or
the application thereof to any person or circumstance, shall to any extent be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term, covenant or condition to other persons or circumstances, shall not be
affected thereby, and each term, covenant or condition of this Agreement shall
be valid and enforceable to the fullest extent permitted by law.
     10.8 Costs. Regardless of whether Closing occurs hereunder, and except as
otherwise expressly provided herein, each party hereto shall be responsible for
its own costs in connection with this Agreement and the transactions
contemplated hereby, including, without limitation, fees of attorneys, engineers
and accountants.
     10.9 Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be delivered by hand, transmitted by
facsimile transmission, sent prepaid for next-day delivery by Federal Express
(or a comparable overnight delivery service) or sent by the United States mail,
certified, postage prepaid, return receipt requested, at the

49



--------------------------------------------------------------------------------



 



addresses and with such copies as designated below. Any notice, request, demand
or other communication delivered or sent in the manner aforesaid may be given by
the party required to give such notice, etc., or its attorney, and shall be
deemed given or made (as the case may be) when actually delivered to or refused
by the intended recipient.

     
If to Seller:
  LCWW Partners
 
  c/o USAA Real Estate Company
 
  9830 Colonnade Boulevard, Suite 600
 
  San Antonio, Texas 78230
 
  Attn: T. Patrick Duncan, President
 
  Facsimile: (210) 498.6217
 
   
and:
  Drenner & Golden Stuart Wolff, LLP
 
  300 Convent Street, Suite 2600
 
  San Antonio, Texas 78205
 
  Attn.: Stephen L. Golden
 
  Facsimile: (210) 745.3737
 
   
If to Purchaser:
  GAYLORD ENTERTAINMENT COMPANY
 
  One Gaylord Drive
 
  Nashville, Tennessee 37214
 
  Attention: Key Foster
 
                   Carter R. Todd, Esq.
 
  Telephone: (615) 316-6186

 
  Facsimile: (615) 316-6544
 
   
and:
  Bass, Berry & Sims PLC
 
  315 Deaderick Street, Suite 2700
 
  Nashville, Tennessee 37238-3001
 
  Attention: F. Mitchell Walker, Jr.
 
  Facsimile: (615) 742-2775

or to such other address as the intended recipient may have specified in a
notice to the other party. Any party hereto may change its address or designate
different or other persons or entities to receive copies by notifying the other
party and Escrow Agent in a manner described in this Section.
     10.10 Escrow Agent. Escrow Agent referred to in the definition thereof
contained in Section 1.1 hereof has agreed to act as such for the convenience of
the parties without fee or other charges for such services as Escrow Agent.
Escrow Agent shall not be liable: (a) to any of the parties for any act or
omission to act except for its own negligence or willful misconduct; (b) for any
legal effect, insufficiency, or undesirability of any instrument deposited with
or delivered by Escrow Agent or exchanged by the parties hereunder, whether or
not Escrow Agent prepared such instrument; (c) for any loss or impairment of
funds that have been deposited in escrow while those funds are in the course of
collection, or while those funds are on deposit in a financial institution, if
such loss or impairment results from the failure, insolvency or suspension

50



--------------------------------------------------------------------------------



 



of a financial institution; (d) for the expiration of any time limit or other
consequence of delay, unless a properly executed written instruction, accepted
by Escrow Agent, has instructed Escrow Agent to comply with said time limit;
(e) for the default, error, action or omission of either other party to the
escrow. Escrow Agent, in its capacity as escrow agent, shall be entitled to rely
on any document or paper received by it, believed by such Escrow Agent, in good
faith, to be bona fide and genuine. In the event of any dispute as to the
disposition of the Initial Deposit or the Additional Deposit or any other monies
held in escrow, or of any documents held in escrow, Escrow Agent may, if such
Escrow Agent so elects, interplead the matter by filing an interpleader action
in a court of competent jurisdiction in the county or circuit where the Real
Property is located (to the jurisdiction of which all parties do hereby
consent), and pay into the registry of the court the Initial Deposit or the
Additional Deposit, or deposit any such documents with respect to which there is
a dispute in the registry of such court, whereupon such Escrow Agent shall be
relieved and released from any further liability with respect to the Initial
Deposit or the Additional Deposit as Escrow Agent hereunder. Escrow Agent shall
not be liable for Escrow Agent’s compliance with any legal process, subpoena,
writ, order, judgment and decree of any court, whether issued with or without
jurisdiction, and whether or not subsequently vacated, modified, set aside or
reversed.
     10.11 Incorporation by Reference. All of the exhibits and schedules
attached hereto are by this reference incorporated herein and made a part
hereof.
     10.12 Survival. Except to the extent (i) that Sellers give Purchaser
written notice prior to Closing of the untruth or inaccuracy of any
representation or warranty contained herein, (ii) a Purchaser Knowledge Party
otherwise obtains actual knowledge prior to Closing of the untruth or inaccuracy
of any representation or warranty contained herein or (iii) of a Non-Breach
Inaccuracy, and Purchaser nevertheless elects to close this transaction, the
representations and warranties made herein by Sellers and Purchaser shall
survive the Closing through but not beyond the Limitation Date (as hereinafter
defined) after which such representations and warranties shall merge into the
Closing Documents, provided that the aforesaid limitation shall not apply to the
prosecution of any claim made and action commenced in accordance with clauses
(i) and (ii) below on or prior to the Limitation Date. Sellers and Purchaser
hereby agree that, notwithstanding any provision of this Agreement or any
provision of law to the contrary, any action which may be brought for the
untruth or inaccuracy of any representation or warranty in this Agreement (a
“Misrepresentation Claim”) shall be forever barred: unless (i) no later than
ninety one (91) days following the one (1) year anniversary of the Closing Date
(the “Limitation Date”), the party claiming such Misrepresentation Claim
delivers to the other a written notice of the Misrepresentation Claim setting
forth the basis for such Misrepresentation Claim, and (ii) such party, no later
than six (6) months following the Limitation Date files a complaint or petition
against the other party alleging such Misrepresentation Claim in an appropriate
Federal district or state court and serves the same upon the party upon whom the
claim is made. Notwithstanding anything to the contrary contained in this
Agreement, any Misrepresentation Claim that Purchaser may have at any time
against Sellers will not be valid or effective, and Sellers shall have no
liability with respect thereto, unless the aggregate of all Misrepresentation
Claims exceed Five Hundred Thousand Dollars ($500,000.00); provided, however, if
such aggregate of all Misrepresentation Claims exceeds such threshold, Purchaser
shall be entitled to assert the entire amount of such Misrepresentation Claims.
Sellers’ liability for damages resulting from valid Misrepresentation Claims
shall in no event exceed Seven Million Five

51



--------------------------------------------------------------------------------



 



Hundred Thousand Dollars ($7,500,000.00) in the aggregate. The limitations set
forth in this Section 10.12 shall not apply to any claims made by Purchaser
under the Deeds or pursuant to the breach of any representation or warranty made
pursuant to Sections 3.1, 3.2 or 8.3.
     10.13 Further Assurances. Sellers and Purchaser each covenant and agree to
(i) sign, execute and deliver, or cause their respective Affiliates to sign,
execute and deliver, and to do or make, or cause to be done or made, upon the
written request of the other party, any and all agreements, instruments, papers,
deeds, acts or things, supplemental, confirmatory or otherwise, as may be
reasonably required by either party hereto for the purpose of or in connection
with consummating the transactions described herein, and (ii) reasonably
cooperate in connection with obtaining any consents from any third parties
(including any Governmental Authorities) that are required in connection with
the transactions contemplated in this Agreement including the transfer of any
real estate tax phase-in agreements, provided that compliance with the provision
of this Section 10.13 shall not increase the liability, nor result in the
incurrence of any material out-of-pocket expenses, of the complying party.
Sellers shall use commercially reasonable efforts to enter into an Agreement of
Inclusion sufficient to cause the 10A permit from the applicable Governmental
Authority to apply to the Property on or before Closing, if feasible, and to
continue such efforts following the Closing. In addition, the Memorandum of
Additional Covenants shall include an obligation on the part of Sellers to pay
all costs of maintaining the 10A permit.
     10.14 No Partnership. This Agreement does not and shall not be construed to
create a partnership, joint venture or any other relationship between the
parties hereto except the relationship of seller and purchaser specifically
established hereby.
     10.15 Time of Essence. Time is of the essence with respect to every
provision hereof.
     10.16 Signatory Exculpation. The signatory(ies) for Purchaser and Sellers
are executing this Agreement in his/their capacity as representative of such
party and not individually and, therefore, shall have no personal or individual
liability of any kind in connection with this Agreement and the transactions
contemplated by it.
     10.17 Rules of Construction. The following rules shall apply to the
construction and interpretation of this Agreement, unless otherwise indicated by
the context:
          (a) Singular words shall connote the plural number as well as the
singular and vice versa, and the masculine shall include the feminine and the
neuter.
          (b) All references herein to particular articles, sections,
subsections, clauses or exhibits are references to articles, sections,
subsections, clauses or exhibits of this Agreement.
          (c) The table of contents and headings contained herein are solely for
convenience of reference and shall not constitute a part of this Agreement nor
shall they affect its meaning, construction or effect.
          (d) Each party hereto and its counsel have reviewed and revised (or
requested revisions of) this Agreement and have participated in the preparation
of this Agreement, and therefore any usual rules of construction requiring that
ambiguities are to be resolved against a

52



--------------------------------------------------------------------------------



 



particular party shall not be applicable in the construction and interpretation
of this Agreement or any exhibits hereto.
     10.18 No Recording. Neither this Agreement nor any memorandum hereof, or
any other instrument intended to give notice hereof (or which actually gives
notice hereof) shall be recorded.
     10.19 Facsimile or Electronic Signatures. The execution of this Agreement
and all notices given hereunder and all amendments hereto, may be effected by
facsimile or electronic signatures, all of which shall be treated as originals;
provided, however, that the party receiving a document with a facsimile
signature may, by notice to the other, require the prompt delivery of an
original signature to evidence and confirm the delivery of the facsimile
signature.
     10.20 Effective Date. This Agreement shall be terminable by either Seller
or Purchaser prior to the Effective Date.
     10.21 Tax Deferred Exchange. Either party hereto may, upon written notice
delivered to the other party hereto not later than ten (10) days prior to the
Closing Date, structure the transfer of the Property as a tax deferred exchange
to such party pursuant to Internal Revenue Code Section 1031, and each party
agrees to cooperate with the exchanging party, and to take such action as the
exchanging party may reasonably request in order to consummate such transfer.
Any such exchanging party is granted the authority to transfer its rights to
this Agreement but not its obligations under an Assignment of Rights Under
Contract to be signed by the exchanging party, an exchange entity designated by
such exchanging party, and the other party hereto prior to passing title and
ownership. At the request of the exchanging party, the other party hereto will
sign the written Assignment of Rights Under Contract referred to in this
paragraph with the clear understanding that all obligations under the Agreement
remain with the exchanging party. Notwithstanding anything herein to the
contrary, (i) the non-exchanging party shall not be required to incur any
additional liabilities or financial obligations as a consequence of any such tax
deferred exchange, (ii) neither party shall be relieved of its obligations,
representations or warranties under this Agreement as a consequence of such tax
deferred exchange, (iii) any attempt to structure an acquisition or sale of the
Property as a tax deferred exchange shall not be a condition to, and shall not
delay or extend, the Closing, (iv) neither party shall be required to acquire
title to any property other than the Property, and (v) the legal title to the
Property shall be directly deeded over to the Purchaser at Closing. Any risk
that the proposed structuring of the transfer of the Property might not qualify
as a tax deferred transaction shall be borne solely by the party seeking to
effectuate the same, and each party acknowledges that the other has not
provided, and will not provide, any tax, accounting, legal or other advice
regarding the efficacy of any attempt to structure the transaction as a tax
deferred exchange. Each party hereby agrees to save, protect, defend, indemnify
and hold the other harmless from any and all losses, costs, claims, liabilities,
penalties, and expenses, including, without limitation, reasonable attorneys’
fees, fees of accountants and other experts, and costs of any judicial or
administrative proceeding or alternative dispute resolution to which the other
may be exposed, due to any attempt by the indemnifying party to structure the
transaction as a tax deferred exchange.
     10.22 Survival. The provisions of this Article X shall survive Closing.
Unless otherwise expressly provided in this Agreement and except as expressly
provided in

53



--------------------------------------------------------------------------------



 



Section 10.12 hereof, all of the representations and warranties and covenants of
the parties contained in this Agreement shall not survive the Closing and shall
merge into the Closing Documents. Upon Closing, any breach or default of any
such representations or warranties or covenants that do not expressly survive
the Closing, whether known or unknown, shall be deemed waived by the Closing.
     10.23 Architectural Issues. Notwithstanding anything to the contrary,
contained in the Commercial Covenants or the Design Guidelines, La Cantera
Development Co. agrees that for so long as Purchaser or any successor thereto
owns all of the Hotel Tracts (as depicted on Exhibit A attached hereto) and
continues to operate the Hotel thereon, it shall cause the ARC (as such term is
defined in the Commercial Covenants) to give approval of proposed improvements
to the Property in accordance with the Design Guidelines attached hereto as
Exhibit L (“Design Parameters”). If La Cantera Development Co. and Purchaser are
unable to agree on Purchaser’s proposed improvements to the Property, such
dispute shall be resolved pursuant to the arbitration procedure attached hereto
as Exhibit L-1.
[SIGNATURE PAGES TO FOLLOW]

54



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Sellers and Purchaser have caused this Agreement to be
executed in their names by their respective duly authorized representatives.
SELLERS:
LCWW PARTNERS, a Texas joint venture

     
By:
  US — LAS COLINAS LIMITED
 
  PARTNERSHIP, a Texas limited
 
  partnership, its managing venturer

     
By:
  LAS COLINAS MANAGEMENT
 
  COMPANY, a Delaware corporation,
 
  its general partner

                  By:   /s/ T. Patrick Duncan         Name:   T. PATRICK DUNCAN 
      Title:   President/CEO     

            LA CANTERA DEVELOPMENT COMPANY, a Delaware corporation
      By:   /s/ T. Patrick Duncan         Name:   T. PATRICK DUNCAN       
Title:   President/CEO     

            PURCHASER:


GAYLORD ENTERTAINMENT COMPANY, a Delaware corporation
      By:   /s/ Colin Reed       Name:   COLIN REED        Title:   C.E.O.   

55



--------------------------------------------------------------------------------



 



         

ESCROW AGENT:
FIDELITY NATIONAL TITLE INSURANCE CORPORATION (Escrow Agent hereby acknowledges
receipt of a fully executed Agreement from both Sellers and Purchaser for
purposes of Section 10.20 hereof.)

                  By:   /s/ G. Timothy Hardin         Name:  G. Timothy Hardin  
      Title:  Vice President      

Exhibits
A — Depiction of Land
B — Easement Agreements
C — Form of Deed
D — Form of Bill of Sale
E — Form of Assignment and Assumption Agreement
F — Form of Assignment of Occupancy Agreements
G — Form of FIRPTA Certificate
H — Declaration of Restrictive Covenants
I — Form of Trademark License Agreement
J — Golf Course Use Agreement
K — Executive Agreement
L — Design Guidelines
L-1 — Arbitration Procedures
M — EDU Assignment
N — Management Termination Letter
O — Transition Agreement
Schedules
1 — Closing Cost Allocations
2.4(a) — Purchase Price Allocation; EDUs
2.4(b) — Submission Matters
3 — Permitted Title Exceptions
3.6 — Lists of Operating Agreements, Leased Property Agreements and Off-Site
Facility Agreements and amendments
3.12 — List of Occupancy Agreements and amendments
3.16 — Litigation
3.20 — Environmental Matters
3.26 — Other Agreements
8.7 — Excluded Accounts Receivable

56



--------------------------------------------------------------------------------



 



RECEIPT OF ESCROW AGENT
     FIDELITY NATIONAL TITLE INSURANCE COMPANY, as Escrow Agent, acknowledges
receipt of the sum of $5,000,000.00 by wire transfer from Purchaser as described
in Section 2.3 of the Agreement, said wire transfer to be held pursuant to the
terms and provisions of the Agreement.
     DATED this 19th day of November, 2007

            FIDELITY NATIONAL TITLE INSURANCE COMPANY
      By:    /s/ G. Timothy Hardin       Name:  G. Timothy Hardin        
Title:  Vice President       Date:  November 19, 2007    

57